Exhibit 10.1
FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
AMONG
PARALLEL PETROLEUM CORPORATION,
AS BORROWER,
AND
CITIBANK, N.A.
AND THE INSTITUTIONS NAMED HEREIN,
AS LENDERS,
AND
CITIBANK, N.A.
AS JOINT LEAD ARRANGER AND
ADMINISTRATIVE AGENT,
AND
BNP PARIBAS,
AS JOINT LEAD ARRANGER AND
SYNDICATION AGENT
May 16, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

                                Page   1.   Definitions     1   2.   Commitments
of the Lenders     12  
 
  (a)   Revolving Loans     12  
 
  (b)   Ratable Loans     13  
 
  (c)   Procedure for Borrowing     13  
 
  (d)   Letters of Credit     14  
 
  (e)   Procedure for Obtaining Letters of Credit     15  
 
  (f)   Voluntary Reduction of Commitment     15  
 
  (g)   Several Obligations     16  
 
  (h)   Type and Number of Advances     16   3.   Notes Evidencing Loans     16
 
 
  (a)   Form of Notes     16  
 
  (b)   Issuance of Additional Notes     16  
 
  (c)   Interest Rates     16  
 
  (d)   Payment of Interest     17  
 
  (e)   Payment of Principal     17  
 
  (f)   Payment to Lenders     17  
 
  (g)   Sharing of Payments, Etc.     17  
 
  (h)   Non-Receipt of Funds by the Agent     18   4.   Interest Rates.     18  
 
  (a)   Options     18  
 
  (b)   Interest Rate Determination     19  
 
  (c)   Conversion Option     19  
 
  (d)   Recoupment     19  
 
  (e)   Interest Rates Applicable After Default     20   5.   Special Provisions
Relating to Loans     20  
 
  (a)   Unavailability of Funds or Inadequacy of Pricing     20  
 
  (b)   Change in Laws     20  
 
  (c)   Increased Cost or Reduced Return     21  
 
  (d)   Discretion of Lender as to Manner of Funding     23  
 
  (e)   Breakage Fees     23   6.   Collateral Security     24   7.   Borrowing
Base     25  
 
  (a)   Initial Borrowing Base     25  
 
  (b)   Subsequent Determinations of Borrowing Base     25  
 
  (c)   Subsequent Unscheduled Redeterminations of Borrowing Base     25  
 
  (d)   Other Determinations of the Borrowing Base     26  
 
  (e)   Evaluation Factors     26  

-i-



--------------------------------------------------------------------------------



 



                                Page  
 
  (f)   Required Percentage of Lenders     26  
 
  (g)   Automatic Reductions of Borrowing Base     26   8.   Fees     27  
 
  (a)   Letter of Credit Fee     27  
 
  (b)   Borrowing Base Determination Fee     27  
 
  (c)   Unused Commitment Fee     27  
 
  (d)   Facility Fee     27  
 
  (e)   Agency and Arrangement Fee     27   9.   Prepayments     27  
 
  (a)   Voluntary Prepayments     27  
 
  (b)   Mandatory Collateral or Prepayment For Borrowing Base Deficiency     28
  10.   Representations and Warranties     28  
 
  (a)   Creation and Existence     28  
 
  (b)   Power and Authority     28  
 
  (c)   Binding Obligations     29  
 
  (d)   No Legal Bar or Resultant Lien     29  
 
  (e)   No Consent     29  
 
  (f)   Financial Condition     29  
 
  (g)   Liabilities     29  
 
  (h)   Litigation     29  
 
  (i)   Taxes; Governmental Charges     30  
 
  (j)   Titles, Etc.     30  
 
  (k)   Defaults     30  
 
  (l)   Casualties; Taking of Properties     30  
 
  (m)   Use of Proceeds; Margin Stock     30  
 
  (n)   Location of Business and Offices     31  
 
  (o)   Compliance with the Law     31  
 
  (p)   No Material Misstatements     31  
 
  (q)   Not A Utility     31  
 
  (r)   ERISA     32  
 
  (s)   Public Utility Holding Company Act     32  
 
  (t)   Subsidiaries     32  
 
  (u)   Environmental Matters     32  
 
  (v)   Liens     32  
 
  (w)   Investment Company Act     32  
 
  (x)   Maintenance of Properties     32  
 
  (y)   Gas Imbalances, Prepayments     33  
 
  (z)   General     33   11.   Conditions of Lending     34   12.   Affirmative
Covenants     37  
 
  (a)   Financial Statements and Reports     37  

-ii-



--------------------------------------------------------------------------------



 



                                Page  
 
  (b)   Certificates of Compliance     38  
 
  (c)   Accountants’ Certificate     39  
 
  (d)   Taxes and Other Liens     39  
 
  (e)   Compliance with Laws     39  
 
  (f)   Further Assurances     39  
 
  (g)   Performance of Obligations     39  
 
  (h)   Insurance     40  
 
  (i)   Accounts and Records     40  
 
  (j)   Right of Inspection     40  
 
  (k)   Notice of Certain Events     41  
 
  (l)   ERISA Information and Compliance     41  
 
  (m)   Environmental Reports and Notices     41  
 
  (n)   Compliance and Maintenance     42  
 
  (o)   Operation of Properties     42  
 
  (p)   Compliance with Leases and Other Instruments     42  
 
  (q)   Certain Additional Assurances Regarding Maintenance and Operations of
Properties     43  
 
  (r)   Sale of Certain Assets/Prepayment of Proceeds     43  
 
  (s)   Title Matters     43  
 
  (t)   Curative Matters     44  
 
  (u)   Change of Principal Place of Business     44  
 
  (v)   Additional Collateral     44  
 
  (w)   Crude Oil and Natural Gas Hedging     45  
 
  (x)   Indenture     45  
 
  (y)   Existence; Conduct of Business     45   13.   Negative Covenants     45
 
 
  (a)   Negative Pledge     46  
 
  (b)   Current Ratio     46  
 
  (c)   Funded Debt Ratio     46  
 
  (d)   Adjusted Consolidated Net Worth     46  
 
  (e)   Subsidiaries; Consolidations and Mergers     46  
 
  (f)   Debts, Guaranties and Other Obligations     47  
 
  (g)   Dividend and Distributions     48  
 
  (h)   Loans and Advances     48  
 
  (i)   Receivables and Payables     48  
 
  (j)   Nature of Business     48  
 
  (k)   Transactions with Affiliates     48  
 
  (l)   Rate Management Transactions     48  
 
  (m)   Investments     49  
 
  (n)   Amendment to Organizational Documents     50  
 
  (o)   ERISA Compliance     50  
 
  (p)   Accounting Method and Fiscal Year     50  

-iii-



--------------------------------------------------------------------------------



 



                                Page  
 
  (q)   Issuance of Equity Interests     50  
 
  (r)   Senior Unsecured Debt     50  
 
  (s)   Limitation on Leases     51   14.   Events of Default     51   15.   The
Agent and the Lenders     54  
 
  (a)   Appointment and Authorization     54  
 
  (b)   Note Holders     55  
 
  (c)   Consultation with Counsel     55  
 
  (d)   Documents     55  
 
  (e)   Resignation or Removal of Agent     55  
 
  (f)   Responsibility of Agent     56  
 
  (g)   Independent Investigation     57  
 
  (h)   Indemnification     58  
 
  (i)   Benefit of Section 15     58  
 
  (j)   Pro Rata Treatment     58  
 
  (k)   Assumption as to Payments     59  
 
  (l)   Other Financings     59  
 
  (m)   Interests of Lenders     59  
 
  (n)   Investments     60  
 
  (o)   Delegation to Affiliates     60  
 
  (p)   Execution of Collateral Documents     60  
 
  (q)   Collateral Releases     60  
 
  (r)   Internal Revenue Service Forms     60  
 
  (s)   Syndication Agent     61   16.   Exercise of Rights     61   17.  
Notices     61   18.   Expenses     62   19.   Indemnity     63   20.  
Non-Liability of Lenders     63   21.   Governing Law     64   22.   Invalid
Provisions     64   23.   Maximum Interest Rate     64   24.   Amendments     65
  25.   Multiple Counterparts     65   26.   Conflict     65   27.   Survival  
  65   28.   Parties Bound     65   29.   Assignments and Participations     66
  30.   Choice of Forum: Consent to Service of Process and Jurisdiction     67  
31.   Waiver of Jury Trial     68   32.   Other Agreements     68   33.  
Financial Terms     68  

-iv-



--------------------------------------------------------------------------------



 



                                Page   34.   Communications Via Internet     68
  35.   Amendment and Restatement     69   36.   USA Patriot Act Notice     69  

              Exhibits        
 
           
 
  Exhibit “A”   -   Notice of Borrowing
 
  Exhibit “B”   -   Revolving Note
 
  Exhibit “C”   -   Certificate of Compliance
 
  Exhibit “D”   -   Assignment and Acceptance Agreement
 
            Schedules        
 
           
 
  Schedule “1”   -   Liens
 
  Schedule “2”   -   Financial Condition
 
  Schedule “3”   -   Liabilities
 
  Schedule “4”   -   Litigation
 
  Schedule “5”   -   Gas Imbalances; Prepayments
 
  Schedule “6”   -   Title Matters
 
  Schedule “7”   -   Curative Matters

-v-



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter referred to
as this “Agreement”) executed as of the 16th day of May, 2008, is by and among
PARALLEL PETROLEUM CORPORATION, a Delaware corporation (“Borrower”), and
CITIBANK, N.A., a national banking association (“Citibank”), and each of the
financial institutions which is a party hereto (as evidenced by the signature
pages to this Agreement) or which may from time to time become a party hereto
pursuant to the provisions of Section 29 hereof or any successor or assignee
thereof (hereinafter collectively referred to as “Lenders”, and individually,
“Lender”), and Citibank, as Joint Lead Arranger and as Administrative Agent
(“Agent”) and BNP Paribas, as Joint Lead Arranger and as Syndication Agent
(“Syndication Agent”).
WITNESSETH:
     WHEREAS, Borrower has requested that the Lenders provide Borrower with a
$600,000,000 revolving credit facility and the Lenders are willing to make such
facility available to Borrower, subject to the terms and conditions set forth in
this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereby agree as follows:
     1. Definitions. When used herein the terms “Agent”, “Agreement”,
“Borrower”, “Citibank”, “Lender”, “Lenders” and “Syndication Agent” shall have
the meanings indicated above. When used herein the following terms shall have
the following meanings:
     Adjusted Consolidated Net Worth shall mean Borrower’s consolidated
stockholders’ equity, as determined in accordance with GAAP, excluding the
cumulative effect of any change in accounting principles after December 31,
2007, and the after-tax net effect of any non-recurring non-cash charges after
December 31, 2007, including, without limitation, any charges under Financial
Accounting Standards Board Statement Nos. 133 and 144, as amended, supplemented
or modified from time to time.
     Advance means a borrowing hereunder (i) made to Borrower by some or all of
the Lenders on the same Borrowing Date, or (ii) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Loans of the same type and, in the
case of LIBOR Loans, for the same Interest Period.
     Affiliate means any Person which, directly or indirectly, controls, is
controlled by or is under common control with the relevant Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean a member of the board of directors, a partner or an
officer of such Person, or any other Person with possession, directly or
indirectly,

-1-



--------------------------------------------------------------------------------



 



of the power to direct or cause the direction of the management and policies of
such Person, through the ownership (of record, as trustee, or by proxy) of
voting shares, partnership interests or voting rights, through a management
contract or otherwise. Any Person owning or controlling directly or indirectly
ten percent or more of the voting shares, partnership interests or voting
rights, or other equity interest of another Person shall be deemed to be an
Affiliate of such Person.
     Alternate Base Rate means, as of any date, a rate of interest per annum
equal to the higher of (i) the Base Rate for such date, or (ii) the sum of the
Federal Funds Effective Rate for such date plus one-half of one percent (.50%)
per annum.
     Assignment and Acceptance means a document substantially in the form of
Exhibit “D” hereto.
     Available Commitment means, at any time, the Commitment then in effect
minus the Total Outstandings.
     Base Rate shall mean the fluctuating rate of interest per annum established
and announced from time to time by Citibank, N.A. as its prime rate (which is
not necessarily the lowest rate charged to any customer). Each change in the
Base Rate shall become effective without prior notice to Borrower automatically
as of the opening of business on the date of any change in said prime rate.
     Base Rate Loans shall mean any loan during any period which bears interest
based upon the Alternate Base Rate or which would bear interest based upon the
Alternate Base Rate if neither the Maximum Rate ceiling nor the minimum 4.75%
floor rate under Section 4(a)(i) hereof was in effect at that particular time.
     Base Rate Margin means zero percent (0%) per annum.
     Borrowing Base shall mean the value assigned by the Lenders from time to
time to the Oil and Gas Properties or other Collateral pursuant to Section 7
hereof.
     Borrowing Base Deficiency is used herein as defined in Section 9(b) hereof.
     Borrowing Base Usage shall mean, as of any date, the Total Outstandings
divided by the Borrowing Base.
     Borrowing Date means the date elected by Borrower pursuant to Section 2(c)
hereof for an Advance on the Loan.

-2-



--------------------------------------------------------------------------------



 



     Business Day shall mean (i) with respect to any borrowing, payment or note
selection of LIBOR Loans, a day (other than Saturdays or Sundays) on which banks
are legally open for business in Midland, Texas and New York, New York and on
which dealings in United States dollars are carried on in the London interbank
market, and (ii) for all other purposes a day (other than Saturdays and Sundays)
on which banks are legally open for business in Midland, Texas.
     Change of Control shall occur (i) if a majority of the individuals
comprising the Board of Directors of Borrower as of the Effective Date shall
either resign, be declared incompetent or otherwise be removed (voluntarily or
involuntarily) or cease to serve as members of the Board of Directors of
Borrower, (ii) upon the acquisition of beneficial ownership (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended, the “1934
Act”) of an aggregate of 35% or more of the Voting Power of Borrower’s
outstanding Voting Securities by any person or group (as such term is used in
Rule 13d-5 under the 1934 Act), and/or (iii) upon the sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of Borrower and its Subsidiaries taken as a whole to any “person” (as
such term is used in Sections 13(d) and 14(d) of the 1934 Act). For purposes of
the definition of “Change of Control,” “Voting Securities” means all securities
of a company entitling the holders thereof to vote in an election of directors
(without consideration of the rights of any class of stock other than the common
stock to elect directors by a separate class vote); and a specified percentage
of the “Voting Power” of a company means such number of the Voting Securities as
will enable the holders thereof to cast such percentage of all the votes which
could be cast in an election of directors (without consideration of the rights
of any class of stock other than the common stock to elect directors by a
separate class vote).
     Collateral is used herein as defined in Section 6 hereof.
     Commitment means (A) for all Lenders, the lesser of (i) $600,000,000 or
(ii) the Borrowing Base, as reduced or increased from time to time pursuant to
Sections 2 and 7 hereof, and (B) as to any Lender, its obligation to make
Advances hereunder in amounts not exceeding, in the aggregate, an amount equal
to such Lender’s Commitment Percentage times the total Commitment as of any
date. The Commitment of each Lender hereunder shall be adjusted from time to
time to reflect assignments made by such Lender pursuant to Section 29 hereof.
Each reduction in the Commitment shall result in a Pro Rata reduction in each
Lender’s Commitment.
     Commitment Percentage means for each Lender the percentage set forth
opposite the Lender’s name on the signature page hereto. The Commitment
Percentage of each Lender hereunder shall be adjusted from time to time to
reflect assignments made by such Lender pursuant to Section 29 hereof.

-3-



--------------------------------------------------------------------------------



 



     Consolidated Current Assets means the total of the consolidated current
assets determined in accordance with GAAP, including as of any date, the
Available Commitment, but excluding the after tax net effect of any
non-recurring non-cash charges after December 31, 2007, under Financial
Accounting Standards Board Statement No. 133, as amended, supplemented or
modified from time to time.
     Consolidated Current Liabilities means the total of consolidated current
obligations as determined in accordance with GAAP, excluding therefrom, as of
any date, current maturities due on the Loans and the Senior Unsecured Notes,
and excluding the after tax net effect of any non-recurring non-cash charges
after December 31, 2007, under Financial Accounting Standards Board Statement
No. 133, as amended, supplemented or modified from time to time.
     Consolidated EBITDA means for any period, Borrower’s consolidated earnings
during such period from continuing operations, before provision for interest
expenses, income taxes, depreciation, depletion, amortization, gains and losses
on asset sales and other non-cash charges.
     Consolidated Funded Debt means as of any date, Borrower’s total outstanding
liabilities for borrowed money and other interest-bearing liabilities on such
date, determined in each case on a consolidated basis in accordance with GAAP.
     Consolidated Net Income shall mean Borrower’s consolidated net income after
income taxes calculated in accordance with GAAP.
     Current Ratio means the ratio of Consolidated Current Assets for the date
or period being measured to the Consolidated Current Liabilities for such date
or period.
     Default means all the events specified in Section 14 hereof, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event as an Event of
Default.
     Default Rate shall mean a default rate of interest determined in accordance
with Section 4(e) hereof.
     Defaulting Lender is used herein as defined in Section 3(f) hereof.
     Effective Date means the date of this Agreement.
     Eligible Assignee means any of (i) a Lender or any Affiliate of a Lender;
(ii) a commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus of at least
$100,000,000; (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation

-4-



--------------------------------------------------------------------------------



 



and Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000, provided that such bank
is acting through a branch or agency located in the United States; (iv) a Person
that is primarily engaged in the business of commercial lending and that (A) is
a subsidiary of a Lender, (B) a subsidiary of a Person of which a Lender is a
subsidiary, or (C) a Person of which a Lender is a subsidiary; (v) any other
entity (other than a natural person) which is an “accredited investor” (as
defined in Regulation D under the Securities Act) which extends credit or buys
loans as one of its businesses, including, but not limited to, insurance
companies, mutual funds, investments funds and lease financing companies; and
(vi) with respect to any Lender that is a fund that invests in loans, any other
fund that invests in loans and is managed by the same investment advisor of such
Lender or by an Affiliate of such investment advisor (and treating all such
funds so managed as a single Eligible Assignee); provided, however, that no
Affiliate of Borrower shall be an Eligible Assignee.
     Engineered Value is used herein as defined in Section 6 hereof.
     Environmental Laws means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C.A. §9601, et seq., the Resource
Conservation and Recovery Act, as amended by the Hazardous Solid Waste Amendment
of 1984, 42 U.S.C.A. §6901, et seq., the Clean Water Act, 33 U.S.C.A. §1251, et
seq., the Clean Air Act, 42 U.S.C.A. §1251, et seq., the Toxic Substances
Control Act, 15 U.S.C.A. §2601, et seq., The Oil Pollution Act of 1990, 33
U.S.G. §2701, et seq., and all other laws, statutes, codes, acts, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, orders, permits and
restrictions of any federal, state, county, municipal and other governments,
departments, commissions, boards, agencies, courts, authorities, officials and
officers, domestic or foreign, relating to oil pollution, air pollution, water
pollution, noise control and/or the handling, discharge, disposal or recovery of
on-site or off-site asbestos, radioactive materials, spilled or leaked petroleum
products, distillates or fractions and industrial solid waste or “hazardous
substances” as defined by 42 U.S.C. § 9601, et seq., as amended, as each of the
foregoing may be amended from time to time.
     Environmental Liability means any claim, demand, obligation, cause of
action, order, violation, damage, injury, judgment, penalty or fine, cost of
enforcement, cost of remedial action or any other costs or expense whatsoever,
including reasonable attorneys’ fees and disbursements, resulting from the
violation or alleged violation of any Environmental Law or the release of any
substance into the environment which is required to be remediated by a
regulatory agency or governmental authority or the imposition of any
Environmental Lien (as hereinafter defined), which could reasonably be expected
to individually or in the aggregate have a Material Adverse Effect.
     Environmental Lien means a Lien in favor of any court, governmental agency
or instrumentality or any other Person (i) for any Environmental Liability or
(ii) for damages arising

-5-



--------------------------------------------------------------------------------



 



from or cost incurred by such court or governmental agency or instrumentality or
other person in response to a release or threatened release of asbestos or
“hazardous substance” into the environment, the imposition of which Lien could
reasonably be expected to have a Material Adverse Effect.
     ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
     Event of Default is used herein as defined in Section 14 hereof.
     Federal Funds Effective Rate shall mean, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of Dallas, Texas, or, if such rate is not so published for any day which is
a Business Day, the average of the quotations at approximately 10:00 a.m.
(Dallas, Texas time) on such day on such transactions received by the Agent from
three (3) Federal funds brokers of recognized standing selected by the Agent in
its sole discretion.
     Financial Statements means balance sheets, income statements, statements of
cash flow and appropriate footnotes and schedules, prepared in accordance with
GAAP.
     GAAP means generally accepted accounting principles, consistently applied.
     Hagerman Gas Gathering System means Hagerman Gas Gathering System, a Texas
joint venture created pursuant to that certain Joint Venture Agreement dated as
of January 16, 2007, to be effective from and after April 1, 2006, among
Borrower, Feagan Gathering Company and Capstone Oil and Gas Company, L.P.
     Indenture means that certain Indenture dated as of July 31, 2007, between
Borrower, as Issuer, and Wells Fargo Bank, National Association, as Trustee, as
the same may be amended, modified or restated from time to time.
     Interest Payment Date shall mean the last day of each calendar month in the
case of Base Rate Loans and, in the case of LIBOR Loans, the last day of the
applicable Interest Period, and if such Interest Period is longer than three
(3) months, at three (3) month intervals following the first day of such
Interest Periods.
     Interest Period shall mean with respect to any LIBOR Loan (i) initially,
the period commencing on the date such LIBOR Loan is made and ending one (1),
two (2), three (3), six (6) or twelve (12) months (if, at the date of any such
election, a six (6) or twelve (12) month placement is available to the Agent)
thereafter as selected by the Borrower pursuant to Section

-6-



--------------------------------------------------------------------------------



 



4(a)(ii), and (ii) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such LIBOR Loan and
ending one (1), two (2), three (3), six (6) or twelve (12) months (if, at the
date of any such election, a six (6) month or twelve (12) month placement is
available to the Agent) thereafter, as selected by the Borrower pursuant to
Section 4(a)(ii); provided, however, that (i) if any Interest Period would
otherwise expire on a day which is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless the result of such
extension would be to extend such Interest Period into the next calendar month,
in which case such Interest Period shall end on the immediately preceding
Business Day, (ii) if any Interest Period begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) such Interest Period
shall end on the last Business Day of a calendar month, and (iii) any Interest
Period which would otherwise expire after the Maturity Date shall end on such
Maturity Date.
     Letters of Credit is used herein as defined in Section 2(d) hereof.
     LIBOR Base Rate shall mean the offered rate for the period equal to or
greater than the Interest Period for U.S. dollar deposits of not less than
$1,000,000 as of 11:00 a.m. City of London, England time two (2) Business Days
prior to the first day of the Interest Period as shown on the display designated
as “British Bankers Association Interest Settlement Rates” on Reuter’s for the
purpose of displaying such rate. In the event such rate is not available on
Reuter’s, then such offered rate shall be otherwise independently determined by
the Agent from an alternate, substantially independent source available to Agent
or shall be calculated by Agent by substantially similar methodology as that
theretofore used to determine such offered rate.
     LIBOR Loans means any loans during any period which bear interest at the
LIBOR Rate, or which would bear interest at such rate if the Maximum Rate
ceiling was not in effect at a particular time.
     LIBOR Margin means:
     (a) two and one-half percent (2.50%) per annum whenever the Borrowing Base
Usage is equal to or greater than 75%; or
     (b) two and one-quarter percent (2.25%) per annum whenever the Borrowing
Base Usage is equal to or greater than 50%, but less than 75%; or
     (c) two percent (2.00%) per annum whenever the Borrowing Base Usage is less
than 50%.

-7-



--------------------------------------------------------------------------------



 



     LIBOR Rate means, with respect to a LIBOR Loan for the relevant Interest
Period, the higher of (A) four and three-fourths percent (4.75%) per annum, or
(B) the sum of (i) the quotient of the LIBOR Base Rate applicable to such
Interest Period, divided by one minus the Reserve Requirement (expressed as a
decimal) applicable to such Interest Period, plus (ii) the LIBOR Margin. The
LIBOR Rate shall be rounded to the next higher multiple of 1/100th of one
percent if the rate is not such a multiple.
     Lien means any mortgage, deed of trust, pledge, security interest,
assignment, encumbrance or lien (statutory or otherwise) of every kind and
character.
     Loan Documents means this Agreement, the Notes, the Security Instruments
and all other documents executed by Borrower or any Subsidiary and delivered to
the Agent or the Lenders in connection with the transactions described in this
Agreement.
     Loans means the Revolving Loans.
     Majority Lenders means Lenders holding 66-2/3% or more of the Commitments
or if one or more of the Commitments have been terminated, Lenders holding
66-2/3% of the outstanding Loans.
     Material Adverse Effect shall mean a material adverse effect on (i) the
assets or properties, liabilities, financial condition, business, operations,
affairs or circumstances of Borrower and its Subsidiaries taken as a whole,
(ii) the ability of Borrower or any Subsidiary to carry out its businesses as of
the date of this Agreement or as proposed at the date of this Agreement to be
conducted, (iii) the ability of Borrower or any Subsidiary to perform fully and
on a timely basis its obligations under any of the Loan Documents, or (iv) the
validity or enforceability of any of the Loan Documents or the rights and
remedies of the Agent or the Lenders thereunder.
     Maturity Date shall mean December 31, 2013.
     Maximum Rate means at any particular time in question, the maximum
non-usurious rate of interest which under applicable law may then be charged on
the Notes. If such Maximum Rate changes after the date hereof, the Maximum Rate
shall be automatically increased or deceased, as the case may be, without notice
to Borrower from time to time as of the effective date of each change in such
Maximum Rate.
     Notes means the Revolving Notes, substantially in the form of Exhibit “B”
hereto issued or to be issued hereunder to each Lender, respectively, to
evidence the indebtedness to such Lender arising by reason of the Advances on
the Commitment, together with all modifications, renewals and extensions thereof
or any part thereof.

-8-



--------------------------------------------------------------------------------



 



     Notice of Borrowing is used herein as defined in Section 2(c) hereof.
     Oil and Gas Properties means all oil, gas and mineral properties and
interests and related personal properties, in which Borrower or any Subsidiary
now or hereafter owns an interest.
     Other Financing is used herein as defined in Section 15(l) hereof.
     Payor is used herein as defined in Section 3(h) hereof.
     Permitted Liens shall mean (i) royalties, overriding royalties,
reversionary interests, production payments and similar burdens to the extent
the same do not reduce Borrower’s or any Subsidiary’s net revenue interest in
the Oil and Gas Properties to an interest below that represented to Agent and
Lenders; (ii) sales contracts or other arrangements for the sale of production
of oil, gas or associated liquid or gaseous hydrocarbons which would not (when
considered cumulatively with the matters discussed in clause (i) above) deprive
Borrower or any Subsidiary of any material right in respect of its assets or
properties (except for rights customarily granted with respect to such contracts
and arrangements); (iii) statutory Liens for taxes or other assessments that are
not yet delinquent (or that, if delinquent, are being contested in good faith by
appropriate proceedings, levy and execution thereon having been stayed and
continue to be stayed and for which Borrower or any Subsidiary has set aside on
its books adequate reserves in accordance with GAAP); (iv) easements, rights of
way, servitudes, permits, surface leases and other rights in respect to surface
operations, pipelines, grazing, logging, canals, ditches, reservoirs or the
like, conditions, covenants and other restrictions, and easements of streets,
alleys, highways, pipelines, telephone lines, power lines, railways and other
easements and rights of way on, over or in respect of Borrower’s or any
Subsidiary’s assets or properties and that do not individually or in the
aggregate cause a Material Adverse Effect; (v) materialmen’s, mechanic’s,
repairman’s, employee’s, vendor’s, laborer’s warehousemen’s, landlord’s,
carrier’s, pipeline’s, contractor’s, sub-contractor’s, operator’s,
non-operator’s (arising under operating or joint operating agreements), and
other Liens (including any financing statements filed in respect thereof)
incidental to obligations incurred by Borrower or any Subsidiary in connection
with the construction, maintenance, development, transportation, processing,
storage or operation of Borrower’s or any Subsidiary’s assets or properties to
the extent not delinquent (or which, if delinquent, are being contested in good
faith by appropriate proceedings and for which Borrower or any Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP); (vi) all contracts, agreements and instruments, and all defects and
irregularities and other matters affecting Borrower’s or any Subsidiary’s assets
and properties which were in existence at the time such assets and properties
were originally acquired by it and all routine operational agreements entered
into in the ordinary course of business, which contracts, agreements,
instruments, defects, irregularities and other matters and routine operational
agreements are not such as to, individually or in the aggregate, interfere
materially

-9-



--------------------------------------------------------------------------------



 



with the operation, value or use of Borrower’s or any Subsidiary’s assets and
properties, considered in the aggregate; (vii) Liens in connection with
workmen’s compensation, unemployment insurance or other social security, old age
pension or public liability obligations; (viii) legal or equitable encumbrances
deemed to exist by reason of the existence of any litigation or other legal
proceeding or arising out of a judgment or award with respect to which an appeal
is being prosecuted in good faith and levy and execution thereon have been
stayed and continue to be stayed; (ix) rights reserved to or vested in any
municipality, governmental, statutory or other public authority to control or
regulate Borrower’s or any Subsidiary’s assets and properties in any manner, and
all applicable laws, rules and orders from any governmental authority;
(x) landlord’s Liens; (xi) Liens incurred pursuant to the Security Instruments
or Rate Management Transactions with any Lender or an Affiliate of any Lender;
(xii) Liens granted on certificates of deposit to secure Borrower’s or any
Subsidiary’s regulatory operator bonding requirements, not to exceed secured
amounts in excess of $1,000,000 in the aggregate at any time, and (xiii) Liens
existing at the date of this Agreement which are identified in Schedule 1
hereto. Provided, however, that the definition of the term “Permitted Liens”
does not include Liens of any kind or character which are prior by perfection to
Liens on the Collateral held by Agent, or which may, by operation of law, become
prior to such Liens held by Agent.
     Permitted Property Sales means sales of Oil and Gas Properties between
scheduled determinations of the Borrowing Base having an aggregate value, based
upon the then most current oil and gas reserve engineering report required
pursuant to Section 12(a)(iii) hereof, not exceeding the lesser of (i) five
percent (5%) of the value of all of Borrower’s and Subsidiaries’ proved
producing crude oil and natural gas reserves as of the effective date of such
reserve engineering report, or (ii) $20,000,000.
     Person means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
     Plan means any plan subject to Title IV of ERISA and maintained by Borrower
or any Subsidiary, or any such plan to which Borrower or any Subsidiary is
required to contribute on behalf of its employees.
     Prior Credit Agreement means that certain Third Amended and Restated Credit
Agreement dated as of December 23, 2005, by and among Borrower, Citibank, as
Agent, and Citibank and the other lender parties thereto, as Lenders, as amended
by First Amendment to Third Amended and Restated Credit Agreement dated as of
August 18, 2006, by Second Amendment to Third Amended and Restated Credit
Agreement dated as of July 10, 2007, by Third Amendment to Third Amended and
Restated Credit Agreement dated as of July 31, 2007, by Fourth Amendment to
Third Amended and Restated Credit Agreement dated as of November

-10-



--------------------------------------------------------------------------------



 



30, 2007, and by Fifth Amendment to Third Amended and Restated Credit Agreement
dated as of March 11, 2008.
     Pro Rata or Pro Rata Part means for each Lender, (i) for all purposes where
no Loan is outstanding, such Lender’s Commitment Percentage and (ii) otherwise,
the proportion which the portion of the outstanding Loans owed to such Lender
bears to the aggregate outstanding Loans owed to all Lenders at the time in
question.
     Rate Management Transaction means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into by Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, forward exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
     Regulation D shall mean Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
and other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.
     Reimbursement Obligations shall mean at any time, the obligations of
Borrower or any Subsidiary in respect of all Letters of Credit then outstanding
to reimburse amounts paid by any Lender in respect of any drawing or drawings
under a Letter of Credit.
     Required Payment is used herein as defined in Section 3(h) hereof.
     Reserve Requirement means, with respect to any Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
     Revolving Loan or Loans means an Advance or Advances made pursuant to
Section 2(a) hereof.
     Security Instruments is used collectively herein to mean this Agreement,
all Deeds of Trust, Mortgages, Line of Credit Mortgages, Security Agreements,
Assignments of Production and Financing Statements and other collateral
documents covering certain of the Oil and Gas Properties and related personal
property, equipment, oil and gas inventory and proceeds of the foregoing, all
guaranties, all pledge agreements, all security agreements and all collateral

-11-



--------------------------------------------------------------------------------



 



assignments of notes and liens executed as security for the Loans, all such
documents to be in form and substance reasonably satisfactory to Agent.
     Senior Unsecured Debt means all obligations owed by Borrower pursuant to
the Indenture, the Senior Unsecured Notes or any related document or instrument,
as the same may be amended, modified or restated from time to time.
     Senior Unsecured Notes means the Senior Unsecured Notes issued by Borrower
pursuant to the Indenture, as the same may be renewed, extended, modified or
amended from time to time.
     Subsidiary means (a) any Person of which at least a majority of the
outstanding securities or other ownership interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors, managers or
other governing body of such Person is at any time, directly or indirectly,
owned or controlled by Borrower or a Subsidiary, and (b) any partnership of
which Borrower or any Subsidiary is a general partner, provided that Hagerman
Gas Gathering System shall not be a Subsidiary for purposes of this Agreement.
     Total Outstandings means, at any time, the sum of (i) the total principal
balance outstanding on the Revolving Loans, plus (ii) the total face amount of
all outstanding Letters of Credit, plus (iii) the amount of all unpaid
Reimbursement Obligations.
     Tranche means a set of LIBOR Loans made by the Lenders at the same time and
for the same Interest Period.
     Unscheduled Redeterminations means a redetermination of the Borrowing Base
made at any time other than on the dates set for the regular redetermination of
the Borrowing Base which are made (A) at the request of Borrower (but only once
each six (6) month period), or (B) at the reasonable request of Majority
Lenders, or (C) at any time that Agent or Majority Lenders determine, in their
sole discretion that either (i) there has been a material decrease in the value
of the Collateral, or (ii) an event has occurred which could cause a Material
Adverse Effect.
     2. Commitments of the Lenders.
     (a) Revolving Loans. On the terms and conditions hereinafter set forth,
each Lender agrees severally to make Advances to Borrower from time to time
during the period beginning on the Effective Date and ending on the Maturity
Date in such amounts as Borrower may request up to an amount not to exceed, in
the aggregate principal amount advanced at any time, its Pro Rata Part of the
Available Commitment. Subject to the terms of this Agreement, Borrower may
borrow, repay and reborrow at any time prior to the Maturity Date. The
obligation of Borrower hereunder shall be evidenced by this Agreement and the
Notes issued in connection herewith, said Notes to be as described in

-12-



--------------------------------------------------------------------------------



 



Section 3 hereof. Notwithstanding any other provision of this Agreement, no
Advance shall be required to be made hereunder if any Default or Event of
Default has occurred and is continuing. Each Advance under the Commitment shall
be an aggregate amount of at least $1,000,000 or any whole multiples of $100,000
in excess thereof. Irrespective of the face amount of the Note or Notes, the
Lenders shall never have the obligation to Advance any amount or amounts in
excess of the Commitment or to increase the Commitment.
     (b) Ratable Loans. Each Advance hereunder shall consist of Revolving Loans
made from the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the total of all Commitments.
     (c) Procedure for Borrowing. Whenever Borrower desires an Advance under the
Commitment, it shall give Agent telegraphic, telex, facsimile or telephonic
notice (“Notice of Borrowing”) of such requested Advance, which in the case of
telephonic notice, shall be promptly confirmed in writing. Each Notice of
Borrowing shall be in the form of Exhibit “A” attached hereto and shall be
received by Agent not later than 11:00 a.m. Midland, Texas time, (i) one
(1) Business Day prior to the Borrowing Date in the case of Base Rate Loans, or
(ii) two (2) Business Days prior to any proposed Borrowing Date in the case of
LIBOR Loans. Each Notice of Borrowing shall specify (i) the Borrowing Date
(which shall be a Business Day), (ii) the principal amount to be borrowed,
(iii) the portion of the Advance constituting Base Rate Loans and/or LIBOR Loans
and (iv) if any portion of the proposed Advance is to constitute LIBOR Loans,
the initial Interest Period selected by Borrower pursuant to Section 4 hereof to
be applicable thereto. Upon receipt of such Notice, Agent shall advise each
Lender thereof; provided, that if the Lenders have received at least one
(1) day’s notice of such Advance prior to funding of a Base Rate Loan, or at
least two (2) days’ notice of each Advance prior to funding in the case of a
LIBOR Loan, each Lender shall provide Agent at its office at 1004 N. Big Spring,
Suite 121, Midland, Texas 79701, not later than 1:00 p.m., Midland, Texas time,
on the Borrowing Date, in immediately available funds, its Pro Rata Part of the
requested Advance, but the aggregate of all such fundings by each Lender shall
never exceed such Lender’s Commitment. Not later than 2:00 p.m., Midland, Texas
time, on the Borrowing Date, Agent shall make available to the Borrower at the
same office, in like funds, the aggregate amount of such requested Advance.
Neither Agent nor any Lender shall incur any liability to the Borrower in acting
upon any Notice of Borrowing referred to above which Agent or such Lender
believes in good faith to have been given by a duly authorized officer or other
person authorized to borrow on behalf of Borrower or for otherwise acting in
good faith under this Section 2(c). Upon funding of Advances by Lenders and such
funds being made available to Borrower in accordance with this Agreement,
pursuant to any such Notice, the Borrower shall have effected Advances
hereunder.

-13-



--------------------------------------------------------------------------------



 



     (d) Letters of Credit. On the terms and conditions hereinafter set forth,
the Agent, or an Affiliate of Agent, shall from time to time during the period
beginning on the Effective Date and ending on the Maturity Date upon request of
Borrower or a Subsidiary issue standby Letters of Credit for the account of
Borrower or a Subsidiary (the “Letters of Credit”) in such face amounts as
Borrower or a Subsidiary may request, but not to exceed in the aggregate face
amount at any time outstanding the sum of Two Million and No/100 Dollars
($2,000,000.00). The face amount of all Letters of Credit issued and outstanding
hereunder shall be considered as Advances on the Commitment for Borrowing Base
purposes and all payments made by the Agent, or any issuing Affiliate of Agent,
on such Letters of Credit shall be considered as Advances under the Notes. Each
Letter of Credit issued for the account of Borrower or a Subsidiary hereunder
shall (i) be in favor of such beneficiaries as are specifically requested by
Borrower or a Subsidiary for purposes of securing Borrower’s or a Subsidiary’s
obligations associated with its oil and gas operations and activities, or
securing Borrower’s or a Subsidiary’s obligations in connection with Rate
Management Transactions permitted under this Agreement, (ii) have an expiration
date not exceeding the earlier of (a) one year or (b) the Maturity Date, and
(iii) contain such other terms and provisions as may be required by Agent. Each
Lender (other than Agent, except in cases where an Affiliate of Agent is the
issuer) agrees that, upon issuance of any Letter of Credit hereunder, it shall
automatically acquire a participation in the Agent’s, or its issuing
Affiliate’s, liability under such Letter of Credit in an amount equal to such
Lender’s Commitment Percentage of such liability, and each Lender (other than
Agent, except in cases where an Affiliate of Agent is the issuer) thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to Agent, or its issuing
Affiliate, to pay and discharge when due, its Commitment Percentage of Agent’s,
or its issuing Affiliate’s, liability under such Letter of Credit. Borrower
hereby unconditionally agrees to pay and reimburse the Agent, or its issuing
Affiliate, for the amount of each demand for payment under any Letter of Credit
that is in compliance with the provisions of any such Letter of Credit at or
prior to the date on which payment is to be made by the Agent, or its issuing
Affiliate, to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt from any beneficiary of any
Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the demand and the date upon which
such payment is to be made by the Agent, or its issuing Affiliate, to such
beneficiary in respect of such demand. Forthwith upon receipt of such notice
from the Agent, Borrower shall advise the Agent whether or not Borrower intends
to borrow hereunder to finance its obligations to reimburse the Agent, or its
issuing Affiliate, and if so, submit a Notice of Borrowing as provided in
Section 2(c) hereof. If Borrower fails to so advise Agent and thereafter fails
to reimburse Agent, or its issuing Affiliate, the Agent shall notify each Lender
of the demand and the failure of the

-14-



--------------------------------------------------------------------------------



 



Borrower to reimburse the Agent, or its issuing Affiliate, and each Lender shall
reimburse the Agent, or its issuing Affiliate, for its Commitment Percentage of
each such draw paid by the Agent, or its issuing Affiliate, and unreimbursed by
the Borrower. All such amounts paid by Agent, or its issuing Affiliate, and/or
reimbursed by the Lenders shall be treated as an Advance or Advances under the
Commitment, which Advances shall be immediately due and payable and shall bear
interest at the Maximum Rate.
     (e) Procedure for Obtaining Letters of Credit. The amount and date of
issuance, renewal, extension or reissuance of a Letter of Credit pursuant to the
Lenders’ commitments above in Section 2(d) shall be designated by Borrower’s or
a Subsidiary’s written request delivered to Agent at least three (3) Business
Days prior to the date of such issuance, renewal, extension or reissuance.
Concurrently with or promptly following the delivery of the request for a Letter
of Credit, the Borrower or Subsidiary shall execute and deliver to the Agent, or
its issuing Affiliate, documentation required by Agent or its issuing Affiliate
with respect to the Letter of Credit. Neither the Agent nor any Affiliate of
Agent shall be obligated to issue, renew, extend or reissue such Letter of
Credit if (A) the amount thereon when added to the face amount of the
outstanding Letters of Credit plus any Reimbursement Obligations exceeds Two
Million and No/100 Dollars ($2,000,000.00) or (B) the amount thereof when added
to the Total Outstandings would exceed the Commitment. Borrower agrees to pay
the Agent, or its issuing Affiliate, for the benefit of the Lenders commissions
for issuing the Letters of Credit (calculated separately for each Letter of
Credit) in an amount equal to the greater of (i) the LIBOR Margin in effect per
annum at the time of issuance times the maximum face amount of the Letter of
Credit (calculated on the basis of actual days elapsed or a year consisting of
360 days) or (ii) $500.00. In addition, Borrower agrees to pay to the Agent, or
its issuing Affiliate, for its own account an additional commission of
one-quarter of one percent (.25%) times the maximum face amount of such Letter
of Credit for issuing each such Letter of Credit. Such commissions shall be
payable prior to the issuance of each Letter of Credit and thereafter on each
anniversary date of such issuance while such Letter of Credit is outstanding.
     (f) Voluntary Reduction of Commitment. Subject to the provisions of Section
5(e) hereof, Borrower may at any time, or from time to time, upon not less than
three (3) Business Days’ prior written notice to Agent, reduce or terminate the
Commitment; provided, however, that (i) each reduction in the Commitment must be
in the amount of $1,000,000 or more, in increments of $100,000 and (ii) each
reduction must be accompanied by a prepayment of the Notes in the amount by
which the outstanding principal balance of the Notes exceeds the Commitment as
reduced pursuant to this Section 2(f).

-15-



--------------------------------------------------------------------------------



 



     (g) Several Obligations. The obligations of the Lenders under the
Commitment are several and not joint. The failure of any Lender to make an
Advance required to be made by it shall not relieve any other Lender of its
obligation to make its Advance, and no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender.
No Lender shall be required to lend hereunder any amount in excess of its legal
lending limit.
     (h) Type and Number of Advances. Any Advance on the Commitment may be a
Base Rate Loan or a LIBOR Loan, or a combination thereof, as selected by the
Borrower pursuant to Section 4 hereof. The total number of Tranches which may be
outstanding at any time shall never exceed four (4).
     3. Notes Evidencing Loans. The loans described above in Section 2 shall be
evidenced by promissory notes of Borrower as follows:
     (a) Form of Notes. The Revolving Loan shall be evidenced by a Note or Notes
in the aggregate face amount of $600,000,000, and the Note or Notes shall be in
the form of Exhibit “B” hereto with appropriate insertions. Notwithstanding the
face amount of the Notes, the actual principal amount due from the Borrower to
Lenders on account of the Notes, as of any date of computation, shall be the sum
of Advances then and theretofore made on account thereof, less all principal
payments actually received by Lenders in collected funds with respect thereto.
Although the Notes may be dated as of the Effective Date, interest in respect
thereof shall be payable only for the period during which the loans evidenced
thereby are outstanding and, although the stated amount of the Notes may be
higher, the Notes shall be enforceable, with respect to Borrower’s obligation to
pay the principal amount thereof, only to the extent of the unpaid principal
amount of the Revolving Loans. Irrespective of the face amount of the Notes, no
Lender shall ever be obligated to advance on the Commitment any amount in excess
of its Commitment then in effect.
     (b) Issuance of Additional Notes. At the Effective Date there shall be
outstanding Note or Notes in the aggregate face amount of $600,000,000 payable
to the order of Lenders. From time to time new Notes may be issued to other
Lenders as such Lenders become parties to this Agreement. Upon request from
Agent, Borrower shall execute and deliver to Agent any such new or additional
Notes. From time to time as new Notes are issued the Agent shall require that
each Lender exchange its Note(s) for newly issued Note(s) to better reflect the
extent of each Lender’s Commitments hereunder.
     (c) Interest Rates. The unpaid principal balance of the Notes shall bear
interest from time to time as set forth in Section 4 hereof.

-16-



--------------------------------------------------------------------------------



 



     (d) Payment of Interest. Interest on the Notes shall be payable on each
Interest Payment Date.
     (e) Payment of Principal. Principal of the Revolving Loans shall be due and
payable to the Agent for the ratable benefit of the Lenders on the Maturity Date
unless earlier due in whole or in part as a result of an acceleration of the
amount due or pursuant to the mandatory prepayment provisions of Section 9(b)
hereof.
     (f) Payment to Lenders. Each Lender’s Pro Rata Part of payment or
prepayment of the Loans shall be directed by wire transfer to such Lender by the
Agent at the address provided to the Agent for such Lender for payments no later
than 2:00 p.m., Midland, Texas, time on the Business Day such payments or
prepayments are deemed hereunder to have been received by Agent; provided,
however, in the event that any Lender shall have failed to make an Advance as
contemplated under Section 2 hereof (a “Defaulting Lender”) and the Agent or
another Lender or Lenders shall have made such Advance, payment received by
Agent for the account of such Defaulting Lender or Lenders shall not be
distributed to such Defaulting Lender or Lenders until such Advance or Advances
shall have been repaid in full to the Lender or Lenders who funded such Advance
or Advances. Any payment or prepayment received by Agent at any time after 12:00
noon, Midland, Texas, time on a Business Day shall be deemed to have been
received on the next Business Day. Interest shall cease to accrue on any
principal as of the end of the day preceding the Business Day on which any such
payment or prepayment is deemed hereunder to have been received by Agent. If
Agent fails to transfer any principal amount to any Lender as provided above,
then Agent shall promptly direct such principal amount by wire transfer to such
Lender.
     (g) Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, or otherwise) on account of the Loans,
(including, without limitation, any set-off) which is in excess of its Pro Rata
Part of payments on the Loans, as the case may be, obtained by all Lenders, such
Lender shall purchase from the other Lenders such participation as shall be
necessary to cause such purchasing Lender to share the excess payment pro rata
with each of them; provided that, if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of the recovery.
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of offset) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation.

-17-



--------------------------------------------------------------------------------



 



     (h) Non-Receipt of Funds by the Agent. Unless the Agent shall have been
notified by a Lender or the Borrower (the “Payor”) prior to the date on which
such Lender is to make payment to the Agent of the proceeds of a Loan to be made
by it hereunder or Borrower is to make a payment to the Agent for the account of
one or more of the Lenders, as the case may be (such payment being herein called
the “Required Payment”), which notice shall be effective upon receipt, that the
Payor does not intend to make the Required Payment to the Agent, the Agent may
assume that the Required Payment has been made and may, in reliance upon such
assumption (but shall not be required to), make the amount thereof available to
the intended recipient on such date and, if the Payor has not in fact made the
Required Payment to the Agent, the recipient of such payment shall, on demand,
pay to the Agent the amount made available to it together with interest thereon
in respect of the period commencing on the date such amount was made available
by the Agent until the date the Agent recovers such amount at the rate
applicable to such portion of the applicable Loan.
     4. Interest Rates.
     (a) Options.
     (i) Base Rate Loans. On all Base Rate Loans Borrower agrees to pay interest
on the Notes calculated on the basis of the actual days elapsed in a year
consisting of 365 days, or if appropriate, 366 days with respect to the unpaid
principal amount of each Base Rate Loan from the date the proceeds thereof are
made available to Borrower until maturity (whether by acceleration or
otherwise), at a varying rate per annum equal to the lesser of (A) the Maximum
Rate (defined herein), or (B) the greater of (i) four and three-fourths percent
(4.75%), or (ii) the sum of the Alternate Base Rate plus the Base Rate Margin.
Subject to the provisions of this Agreement as to prepayment, the principal of
the Notes representing Base Rate Loans shall be payable as specified in Section
3(e) hereof and the interest in respect of each Base Rate Loan shall be payable
on each Interest Payment Date applicable thereto. Past due principal and, to the
extent permitted by law, past due interest in respect to each Base Rate Loan,
shall bear interest, payable on demand, at a rate per annum equal to the Default
Rate.
     (ii) LIBOR Loans. On all LIBOR Loans Borrower agrees to pay interest
calculated on the basis of a year consisting of 360 days with respect to the
unpaid principal amount of each LIBOR Loan from the date the proceeds thereof
are made available to Borrower until maturity (whether by acceleration or
otherwise), at a varying rate per annum equal

-18-



--------------------------------------------------------------------------------



 



to the lesser of (i) the Maximum Rate, or (ii) the LIBOR Rate. Subject to the
provisions of this Agreement with respect to prepayment, the principal of the
Notes shall be payable as specified in Section 3(e) hereof and the interest with
respect to each LIBOR Loan shall be payable on each Interest Payment Date
applicable thereto. Past due principal and, to the extent permitted by law, past
due interest shall bear interest, payable on demand, at a rate per annum equal
to the Default Rate. Upon two (2) Business Days’ written notice prior to the
making by the Lenders of any LIBOR Loan (in the case of the initial Interest
Period therefor) or the expiration date of each succeeding Interest Period (in
the case of subsequent Interest Periods therefor), Borrower shall have the
option, subject to compliance by Borrower with all of the provisions of this
Agreement, as long as no Event of Default exists, to specify whether the
Interest Period commencing on any such date shall be a one (1), two (2), three
(3), six (6) or twelve (12) month period. If Agent shall not have received
timely notice of a designation of such Interest Period as herein provided,
Borrower shall be deemed to have elected to convert all maturing LIBOR Loans to
Base Rate Loans.
     (b) Interest Rate Determination. The Agent shall determine each interest
rate applicable to the Loans hereunder. The Agent shall give prompt notice to
Borrower and the Lenders of each rate of interest so determined and its
determination thereof shall be conclusive absent error.
     (c) Conversion Option. Borrower may elect from time to time (i) to convert
all or any part of its LIBOR Loans to Base Rate Loans by giving Agent
irrevocable notice of such election in writing prior to 10:00 a.m. (Midland,
Texas time) on the conversion date and such conversion shall be made on the
requested conversion date, provided that any such conversion of a LIBOR Loan
shall only be made on the last day of the Interest Period with respect thereof,
(ii) to convert all or any part of its Base Rate Loans to LIBOR Loans by giving
the Agent irrevocable written notice of such election two (2) Business Days
prior to the proposed conversion and such conversion shall be made on the
requested conversion date or, if such requested conversion date is not a
Business Day, on the next succeeding Business Day. Any such conversion shall not
be deemed to be a prepayment of any of the loans for purposes of this Agreement
or the Notes.
     (d) Recoupment. If at any time the applicable rate of interest selected
pursuant to Sections 4(a)(i) or 4(a)(ii) above shall exceed the Maximum Rate,
thereby causing the interest on the Notes to be limited to the Maximum Rate,
then any subsequent reduction in the interest rate so selected or subsequently
selected shall not reduce the rate of interest on the Notes below the Maximum
Rate until the total amount of interest

-19-



--------------------------------------------------------------------------------



 



accrued on the Notes equals the amount of interest which would have accrued on
the Notes if the rate or rates selected pursuant to Sections 4(a)(i) or (ii), as
the case may be, had at all times been in effect.
     (e) Interest Rates Applicable After Default. Notwithstanding anything to
the contrary contained in this Section 4, during the continuance of a Default or
an Event of Default the Majority Lenders may, at their option, by notice from
Agent to Borrower (which notice may be revoked at the option of the Majority
Lenders notwithstanding the provisions of Section 15 hereof, which requires all
Lenders to consent to changes in interest rates) declare that no Advance may be
made as, converted into, or continued as a LIBOR Loan. During the continuance of
an Event of Default, the Majority Lenders, may, at their option, by notice from
Agent to Borrower (which notice may be revoked at the option of Majority Lenders
notwithstanding the provisions of Section 15 hereof, which requires all Lenders
to consent to changes in interest rates) declare that (i) each LIBOR Loan shall
bear interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus four percent (4%) per annum
and (ii) each Base Rate Loan shall bear interest at the rate otherwise
applicable to such Interest Period plus four percent (4%), provided that, during
the continuance of an Event of Default under Section 14(f) or 14(g), the
interest rate set forth in clauses (i) and (ii) above shall be applicable to all
outstanding Loans without any election or action on the part of the Agent or any
Lender.
     5. Special Provisions Relating to Loans.
     (a) Unavailability of Funds or Inadequacy of Pricing. In the event that, in
connection with any proposed LIBOR Loan, the Agent reasonably determines, which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties, due to changes in circumstances since the date hereof,
adequate and fair means do not exist for determining the LIBOR Rate or such rate
will not accurately reflect the costs to the Lenders of funding a LIBOR Loan for
such Interest Period, the Agent shall give notice of such determination to
Borrower and the Lenders, whereupon, until the Agent notifies Borrower and the
Lenders that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make, continue or convert Loans into a LIBOR
Loan shall be suspended, and all Loans to Borrower shall be Base Rate Loans
during the period of suspension.
     (b) Change in Laws. If at any time any new law or any change in existing
laws or in the interpretation of any new or existing laws shall make it unlawful
for any Lender to make or continue to maintain or fund LIBOR Loans hereunder,
then such Lender shall promptly notify Borrower in writing and such Lender’s
obligation to make, continue or convert Loans into LIBOR Loans under this
Agreement shall be suspended

-20-



--------------------------------------------------------------------------------



 



until it is no longer unlawful for such Lender to make or maintain LIBOR Loans.
Upon receipt of such notice, Borrower shall either repay the outstanding LIBOR
Loans owed to such Lender, without penalty, on the last day of the current
Interest Periods (or, if any Lender may not lawfully continue to maintain and
fund such LIBOR Loans, immediately), or Borrower may convert such LIBOR Loans at
such appropriate time to Base Rate Loans.
     (c) Increased Cost or Reduced Return.
     (i) If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such governmental
authority, central bank, or comparable agency:
     (A) shall subject such Lender to any tax, duty, or other charge with
respect to any LIBOR Loans, its Notes, or its obligation to make LIBOR Loans, or
change the basis of taxation of any amounts payable to such Lender under this
Agreement or its Notes in respect of any LIBOR Loan (other than franchise taxes
and taxes imposed on or measured by the overall net income of such Lender);
     (B) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than reserve requirements, if any,
taken into account in the determination of the LIBOR Rate) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender, including the Commitment of such
Lender hereunder; or
     (C) shall impose on such Lender or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;

-21-



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing, or maintaining any LIBOR Loan or to reduce
any sum received or receivable by such Lender under this Agreement or its Notes
with respect to any LIBOR Loan, then Borrower shall pay to such Lender on demand
such amount or amounts as will reasonably compensate such Lender for such
increased cost or reduction. If any Lender requests compensation by Borrower
under this Section 5(c), Borrower may, by notice to such Lender (with a copy to
Agent), suspend the obligation of such Lender to make or continue LIBOR Loans,
or to convert all or part of the Base Rate Loans owing to such Lender to LIBOR
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 5(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.
     (ii) If, after the date hereof, any Lender shall have reasonably determined
that the adoption of any applicable law, rule, or regulation regarding capital
adequacy or any change therein or in the interpretation or administration
thereof by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such governmental authority, central bank, or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand Borrower shall pay to such Lender
such additional amount or amounts as will reasonably compensate such Lender for
such reduction.
     (iii) Each Lender shall promptly notify Borrower and Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender to compensation pursuant to this Section 5(c) and will designate a
separate lending office, if applicable, if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 5(c) shall furnish to Borrower and Agent a
statement setting forth the additional amount or amounts to be paid to it
hereunder which shall be

-22-



--------------------------------------------------------------------------------



 



conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.
     (iv) Any Lender giving notice to Borrower through the Agent pursuant to
Section 5(c) shall give to Borrower a statement signed by an officer of such
Lender setting forth in reasonable detail the basis for, and the calculation of
such additional cost, reduced payments or capital requirements, as the case may
be, and the additional amounts required to compensate such Lender therefor.
     (v) Within five (5) Business Days after receipt by Borrower of any notice
referred to in Section 5(c), Borrower shall pay to the Agent for the account of
the Lender issuing such notice such additional amounts as are required to
compensate such Lender for the increased cost, reduced payments or increased
capital requirements identified therein, as the case may be.
     (d) Discretion of Lender as to Manner of Funding. Notwithstanding any
provisions of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loan in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if each Lender had actually funded
and maintained each LIBOR Loan through the purchase of deposits having a
maturity corresponding to the last day of the Interest Period applicable to such
LIBOR Loan and bearing an interest rate at the applicable interest rate for such
Interest Period.
     (e) Breakage Fees. Without duplication under any other provision hereof, if
any Lender incurs any loss, cost or expense including, without limitation, any
loss of profit and loss, cost, expense or premium reasonably incurred by reason
of the liquidation or re-employment of deposits or other funds acquired by such
Lender to fund or maintain any LIBOR Loan or the relending or reinvesting of
such deposits or amounts paid or prepaid to the Lenders as a result of any of
the following events other than any such occurrence as a result in the change of
circumstances described in Sections 5(a) and (b):
     (i) any payment, prepayment or conversion of a LIBOR Loan on a date other
than the last day of its Interest Period (whether by acceleration, prepayment or
otherwise);
     (ii) any failure to make a principal payment of a LIBOR Loan on the due
date thereof; or

-23-



--------------------------------------------------------------------------------



 



     (iii) any failure by Borrower to borrow, continue, prepay or convert to a
LIBOR Loan on the dates specified in a notice given pursuant to Section 2(c) or
4(c) hereof;
then Borrower shall pay to such Lender such amount as will reimburse such Lender
for such loss, cost or expense. If any Lender makes such a claim for
compensation, it shall furnish to Borrower and Agent a statement setting forth
the amount of such loss, cost or expense in reasonable detail (including an
explanation of the basis for and the computation of such loss, cost or expense)
and the amounts shown on such statement shall be conclusive and binding absent
manifest error.
     6. Collateral Security. To secure the performance by Borrower or any
Subsidiary of its obligations hereunder, and under the Notes, Security
Instruments and Rate Management Transactions with any Lender or an Affiliate of
any Lender, whether now or hereafter incurred, matured or unmatured, direct or
contingent, joint or several, or joint and several, including extensions,
modifications, renewals and increases thereof, and substitutions therefor,
Borrower and each Subsidiary has granted and assigned to Agent and/or shall
herewith grant and assign to Agent for the ratable benefit of the Lenders a
first and prior Lien on certain of its Oil and Gas Properties, certain related
equipment, oil and gas inventory, as-extracted collateral and proceeds of the
foregoing. The Oil and Gas Properties heretofore or herewith mortgaged to the
Agent by Borrower or any Subsidiary shall represent (i) not less than 80% of the
Engineered Value (as hereinafter defined) of Borrower’s and each Subsidiary’s
proved developed producing Oil and Gas Properties as of the Effective Date, and
(ii) not less than 80% of the Engineered Value of Borrower’s and each
Subsidiary’s other proved Oil and Gas Properties as of the Effective Date.
Obligations arising from Rate Management Transactions between Borrower or any
Subsidiary and one or more of the Lenders or an Affiliate of any of the Lenders
shall be secured by the Collateral on a pari passu basis with the indebtedness
and obligations of Borrower or any Subsidiary under the Loan Documents. All Oil
and Gas Properties and other collateral in which Borrower or any Subsidiary
herewith grants or hereafter grants to Agent for the ratable benefit of the
Lenders a first and prior Lien (to the satisfaction of the Agent) in accordance
with this Section 6, as such properties and interests are from time to time
constituted, are hereinafter collectively called the “Collateral”.
     The granting and assigning of such security interests and Liens by Borrower
and each Subsidiary shall be pursuant to Security Instruments in form and
substance reasonably satisfactory to the Agent. Concurrently with the delivery
of each of the Security Instruments or within a reasonable time thereafter,
Borrower and each Subsidiary shall have furnished to the Agent mortgage and
title opinions and other title information reasonably satisfactory to Agent with
respect to the title and Lien status of its interests in not less than 80% of
the Engineered Value of its mortgaged Oil and Gas Properties. “Engineered Value”
for this purpose shall mean future net revenues discounted at the discount rate
being used by the Agent as of the date of any

-24-



--------------------------------------------------------------------------------



 



such determination utilizing the pricing parameters used in the engineering
report furnished to the Agent pursuant to Sections 7 and 12 hereof. Borrower
will cause to be executed and delivered to the Agent, in the future, additional
Security Instruments if the Agent reasonably deems such are necessary to insure
perfection or maintenance of Lenders’ security interests and Liens in not less
than 80% of the Engineered Value of the Oil and Gas Properties or in any of the
other Collateral.
     7. Borrowing Base.
     (a) Initial Borrowing Base. At the Effective Date, the Borrowing Base shall
be $230,000,000.
     (b) Subsequent Determinations of Borrowing Base. Subsequent determinations
of the Borrowing Base shall be made by the Lenders semi-annually on or about
April 1 and October 1 of each year beginning October 1, 2008, or as Unscheduled
Redeterminations. No later than March 1 and September 1 of each year, beginning
September 1, 2008, Borrower shall, at its own expense, furnish to Lenders an
engineering report covering the Oil and Gas Properties in form and substance
satisfactory to Agent and dated effective not more than sixty (60) days prior to
the delivery of the same to Lenders. Each such report shall be prepared by an
independent petroleum engineering firm acceptable to Agent, utilizing economic
pricing perameters used by Agent as established from time to time, together with
such other information, reports and data concerning the value of the Oil and Gas
Properties as Agent shall deem reasonably necessary to determine the value of
such Oil and Gas Properties. Agent shall by notice to Borrower no later than
45 days after its receipt of the engineering report and all other information
requested by Lenders (herein called a “Determination Date”), notify Borrower of
the designation by Lenders of the new Borrowing Base for the period beginning on
such Determination Date and continuing until, but not including, the next
Determination Date.
     (c) Subsequent Unscheduled Redeterminations of Borrowing Base. Within
thirty (30) days after either (i) receipt of notice from Agent that Lenders
require an Unscheduled Redetermination, or (ii) Borrower gives notice to Agent
of its desire to have an Unscheduled Redetermination performed, Borrower shall
furnish to Lenders an engineering report in form and substance satisfactory to
Agent prepared by independent petroleum engineers acceptable to Agent valuing
the Oil and Gas Properties utilizing economic and pricing parameters used by the
Agent as established from time to time, together with such other information,
reports and data concerning the value of the Oil and Gas Properties as Agent
shall deem reasonably necessary to determine the value of such Oil and Gas
Properties. If an Unscheduled Redetermination is made by Lenders, the Agent
shall notify Borrower within a reasonable time after receipt of all requested

-25-



--------------------------------------------------------------------------------



 



information of the new Borrowing Base, and such new Borrowing Base shall
continue until the next Determination Date.
     (d) Other Determinations of the Borrowing Base. If Borrower does not
furnish all such information, reports and data by any date specified in Section
7(b) or 7(c), unless such failure is of no fault of Borrower, Lenders may
nonetheless designate the Borrowing Base at any amounts which Lenders in their
discretion determine and may redesignate the Borrowing Base from time to time
thereafter until Lenders receive all such information, reports and data,
whereupon Lenders shall designate a new Borrowing Base as described above.
     (e) Evaluation Factors. Each Lender shall determine the amount of the
Borrowing Base attributable to the Oil and Gas Properties based upon the loan
collateral value which such Lender in its discretion (using such methodology,
assumptions and discount rates as such Lender customarily uses in assigning
collateral value to oil and gas properties, oil and gas gathering systems, gas
processing and plant operations) assigns to such Oil and Gas Properties at the
time in question and based upon such other credit factors consistently applied
(including, without limitation, the assets, liabilities, cash flow, business,
properties, prospects, management and ownership of Borrower and its Affiliates)
as such Lender customarily considers in evaluating similar oil and gas credits.
     (f) Required Percentage of Lenders. All determinations or Unscheduled
Redeterminations of the Borrowing Base require the approval of Majority Lenders,
except that any increase in the Borrowing Base requires the approval of all
Lenders. If the Lenders cannot otherwise agree on the Borrowing Base
attributable to the Oil and Gas Properties, each Lender shall submit in writing
to the Agent its proposed Borrowing Base attributable to the Oil and Gas
Properties and the Borrowing Base attributable to the Oil and Gas Properties
shall be set on the basis of the lowest Borrowing Base attributable to the Oil
and Gas Properties proposed by any Lender.
     (g) Automatic Reductions of Borrowing Base. If at any time Oil and Gas
Properties having a value (based upon the then most current oil and gas reserve
engineering report required pursuant to Section 12(a)(iii) hereof) in excess of
the amount of the Permitted Property Sales are sold with the consent of Lenders,
the Borrowing Base then in effect shall automatically be reduced by the amount
of such excess. The Borrowing Base shall be additionally reduced from time to
time pursuant to the provisions of Section 12(t) hereof and as elsewhere
provided herein. It is expressly understood that Agent and Lenders have no
obligation to designate the Borrowing Base at any particular amounts, except in
the exercise of their discretion, whether in relation to the Commitment of
otherwise.

-26-



--------------------------------------------------------------------------------



 



     8. Fees.
     (a) Letter of Credit Fee. Borrower shall pay to Agent the Letter of Credit
fees required above in Section 2(e).
     (b) Borrowing Base Determination Fee. Borrower shall pay to Agent for the
ratable benefit of Lenders at the time Agent provides any notice required by
Section 7, an amount equal to three-eighths of one percent (.375%) of the amount
of any increase in the Borrowing Base upon a scheduled semi-annual determination
of the Borrowing Base or an Unscheduled Redetermination. The parties acknowledge
and agree that such fee is intended as reasonable compensation to Lenders for
their time, effort and expense in determining the Borrowing Base.
     (c) Unused Commitment Fee. Borrower shall pay to Agent for the ratable
benefit of the Lenders an unused commitment fee (the “Unused Commitment Fee”) in
an amount equal to one-quarter of one percent (.25%) times the daily average of
the unadvanced amount of the Commitment (i.e., the Commitment minus the Total
Outstandings). Such Unused Commitment Fee shall be calculated on the basis of a
year consisting of 360 days. The Unused Commitment Fee shall be payable
quarterly in arrears on the last day of each calendar quarter beginning June 30,
2008, with the first payment being for the period from the Effective Date
through June 30, 2008, and with the final fee payment due on the Maturity Date
for any period then ending for which the Unused Commitment Fee shall not have
been theretofore paid. In the event the Commitment terminates on any date prior
to the end of any such quarterly period, Borrower shall pay to the Agent for the
ratable benefit of the Lenders, on the date of such termination, the total
Unused Commitment Fee due for the period in which such termination occurs. If a
date for payment of the Unused Commitment Fee shall be other than a Business Day
such payment shall be made on the next succeeding Business Day.
     (d) Facility Fee. On the Effective Date Borrower shall pay to Agent for the
benefit of Lenders an aggregate facility fee in the amount of $638,041.85.
     (e) Agency and Arrangement Fee. Borrower shall pay to Agent for its own
account the fees described in the fee letter dated as of the Effective Date
between Borrower and Agent, at the times provided therein.
     9. Prepayments.
     (a) Voluntary Prepayments. Subject to the provisions of Section 5(e)
hereof, Borrower may at any time and from time to time, without penalty or
premium, prepay the Notes, in whole or in part. Each such prepayment shall be
made on at least three (3)

-27-



--------------------------------------------------------------------------------



 



Business Days’ notice to Agent in the case of LIBOR Loan Tranches and without
notice in the case of Base Rate Loans and shall be in a minimum amount of (i)
$1,000,000 or any whole multiple of $100,000 in excess thereof (or the unpaid
balance of the Notes, whichever is less), for Base Rate Loans, plus accrued
interest thereon, to the date of prepayment, and (ii) $1,000,000 or any whole
multiple of $100,000 in excess thereof (or the unpaid balance of the Notes,
whichever is less) for LIBOR Loans, plus accrued interest thereon to the date of
prepayment.
     (b) Mandatory Collateral or Prepayment For Borrowing Base Deficiency. In
the event the Total Outstandings ever exceed the Borrowing Base as determined by
Lenders pursuant to Section 7 hereof (a “Borrowing Base Deficiency”), Borrower
shall, within thirty (30) days after written notification from the Agent, either
(A) by instruments reasonably satisfactory in form and substance to the Agent,
provide the Agent with collateral with value and quality in amounts satisfactory
to all of the Lenders in their discretion in order to increase the Borrowing
Base by an amount at least equal to such excess, (B) prepay, without premium or
penalty, the principal amount of the Notes in an amount at least equal to such
excess plus accrued interest thereon to the date of prepayment, or (C) eliminate
the Borrowing Base Deficiency through a combination of (A) and (B) above. If the
Total Outstandings ever exceed the Commitment as a result of any required
reduction in the Commitment pursuant to Section 7(g) hereof, then in such event,
Borrower shall immediately prepay the principal amount of the Notes in an amount
at least equal to such excess plus accrued interest to the date of prepayment.
     10. Representations and Warranties. In order to induce the Lenders to enter
into this Agreement, Borrower represents and warrants to the Lenders (which
representations and warranties will survive the delivery of the Notes) that:
     (a) Creation and Existence. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified and in good standing in the States of Texas, New Mexico
and Utah and in all other jurisdictions wherein failure to qualify may result in
a Material Adverse Effect. Borrower has all power and authority (corporate or
otherwise) to own its properties and assets and to transact the business in
which it is engaged.
     (b) Power and Authority. Borrower is duly authorized and empowered to
create and issue the Notes and to execute, deliver and perform its obligations
under the other Loan Documents, including this Agreement; and all action
(corporate or otherwise) on Borrower’s part requisite for the due creation and
issuance of the Notes and for the due execution, delivery and performance of the
other Loan Documents, including this Agreement, has been duly and effectively
taken.

-28-



--------------------------------------------------------------------------------



 



     (c) Binding Obligations. This Agreement does, and the Notes and other Loan
Documents upon their creation, issuance, execution and delivery will, constitute
valid and binding obligations of Borrower enforceable in accordance with their
respective terms (except that enforcement may be subject to general principles
of equity and any applicable bankruptcy, insolvency, or similar debtor relief
laws now or hereafter in effect and relating to or affecting the enforcement of
creditors’ rights generally).
     (d) No Legal Bar or Resultant Lien. The Notes and the other Loan Documents,
including this Agreement, do not and will not, to the best of Borrower’s
knowledge, violate any provisions of any contract, agreement, law, regulation,
order, injunction, judgment, decree or writ to which Borrower is subject, or
result in the creation or imposition of any Lien or other encumbrance upon any
assets or properties of Borrower, other than those contemplated or permitted by
this Agreement.
     (e) No Consent. The execution, delivery and performance by Borrower of the
Notes and the execution, delivery and performance by Borrower of the other Loan
Documents, including this Agreement, does not require the consent or approval of
any other person or entity, including without limitation any regulatory
authority or governmental body of the United States or any state or any
political subdivision of the United States or any state thereof, which consent
has not been obtained.
     (f) Financial Condition. The consolidated Financial Statements of Borrower
dated as of December 31, 2007, which have been delivered to Lenders by Borrower
are complete and correct in all material respects and fully and accurately
reflect in all material respects the financial condition and results of
operations of Borrower as of such date and for the periods stated and no change
in the condition, financial or otherwise, of Borrower which is reasonably
expected to have a Material Adverse Effect has occurred since December 31, 2007,
except as disclosed to Lenders in Schedule “2” attached hereto.
     (g) Liabilities. Borrower has no material liability, direct or contingent
on the Effective Date, except as disclosed to the Lenders in the Financial
Statements or on Schedule “3” attached hereto. No unusual or unduly burdensome
restrictions, restraint, or hazard exists by contract, law or governmental
regulation or otherwise relative to the business, assets or properties of
Borrower which is reasonably expected to have a Material Adverse Effect.
     (h) Litigation. Except as described in the Financial Statements, or as
otherwise disclosed to the Lenders in Schedule “4” attached hereto, on the
Effective Date there is no litigation, legal or administrative proceeding,
investigation or other action of any nature pending or, to the knowledge of the
officers of Borrower, threatened against or affecting Borrower or any Subsidiary
which involves the possibility of any judgment or

-29-



--------------------------------------------------------------------------------



 



liability not fully covered by insurance, and which is reasonably expected to
have a Material Adverse Effect.
     (i) Taxes; Governmental Charges. Borrower and each Subsidiary has filed all
tax returns and reports required to be filed and has paid all taxes,
assessments, fees and other governmental charges levied upon it or its assets,
properties or income which are due and payable, including interest and
penalties, the failure of which to pay could reasonably be expected to have a
Material Adverse Effect, except such as are being contested in good faith by
appropriate proceedings and for which adequate reserves for the payment thereof
as required by GAAP has been provided and levy and execution thereon have been
stayed and continue to be stayed.
     (j) Titles, Etc. Borrower and each Subsidiary has good and defensible title
to all of its material assets, including without limitation, the Oil and Gas
Properties and other Collateral, free and clear of all Liens or other
encumbrances except Permitted Liens.
     (k) Defaults. Neither Borrower nor any Subsidiary is in default and no
event or circumstance has occurred which, but for the passage of time or the
giving of notice, or both, would constitute a default under any loan or credit
agreement, indenture, mortgage, deed of trust, security agreement or other
agreement or instrument to which Borrower or any Subsidiary is a party in any
respect that would be reasonably expected to have a Material Adverse Effect. No
Default or Event of Default hereunder has occurred and is continuing.
     (l) Casualties; Taking of Properties. Since the dates of the latest
Financial Statements of Borrower delivered to Lenders, neither the business nor
the assets or properties of Borrower has been affected (to the extent it is
reasonably expected to cause a Material Adverse Effect), as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by any domestic or foreign
government or any agency thereof, riot, activities of armed forces or acts of
God or of any public enemy.
     (m) Use of Proceeds; Margin Stock. The proceeds of the Commitment may be
used by Borrower for the purposes of (i) refinancing Borrower’s existing
indebtedness with Lenders, (ii) the acquisition, exploration and development of
oil and gas properties, (iii) working capital in Borrower’s oil and gas
business, and (iv) the payment of fees associated with the transaction
contemplated by this Agreement. Borrower is not engaged principally or as one of
its important activities in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” as defined in Regulation U

-30-



--------------------------------------------------------------------------------



 



of the Board of Governors of the Federal Reserve System (12 C.F.R. Part 221), or
for the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry a margin stock or for any other purpose which
might constitute this transaction a “purpose credit” within the meaning of
Regulation G or U of the Board of Governors of the Federal Reserve System.
     Neither Borrower nor any Subsidiary, nor any person or entity acting on
behalf of Borrower or any Subsidiary, has taken or will take any action which
might cause the loans hereunder or any of the Loan Documents, including this
Agreement, to violate Regulation G or U or any other regulation of the Board of
Governors of the Federal Reserve System or to violate the Securities Exchange
Act of 1934 or any rule or regulation thereunder, in each case as now in effect
or as the same may hereafter be in effect.
     (n) Location of Business and Offices. The principal place of business and
chief executive offices of Borrower are located at the address as stated in
Section 17 hereof.
     (o) Compliance with the Law. To the best of Borrower’s knowledge, neither
Borrower nor any Subsidiary:
     (i) is in violation of any law, judgment, decree, order, ordinance, or
governmental rule or regulation to which Borrower or any Subsidiary, or any of
their respective assets or properties are subject; or
     (ii) has failed to obtain any license, permit, franchise or other
governmental authorization necessary to the ownership of any of its respective
assets or properties or the conduct of its respective business.
     (p) No Material Misstatements. No information, exhibit or report furnished
by Borrower to the Lenders in connection with the negotiation of this Agreement
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not materially
misleading.
     (q) Not A Utility. Neither Borrower nor any Subsidiary is a utility as a
result of being engaged in the (i) generation, transmission, or distribution and
sale of electric power; (ii) transportation, distribution and sale through a
local distribution system of natural or other gas for domestic, commercial,
industrial, or other use; (iii) provision of telephone or telegraph service to
others; (iv) production, transmission, or distribution and sale of steam or
water; (v) operation of a railroad; or (vii) provision of sewer service to
others.

-31-



--------------------------------------------------------------------------------



 



     (r) ERISA. Borrower and each Subsidiary is in compliance in all material
respects with the applicable provisions of ERISA, and no “reportable event”, as
such term is defined in Section 403 of ERISA, has occurred with respect to any
Plan of Borrower or any Subsidiary.
     (s) Public Utility Holding Company Act. Neither Borrower nor any Subsidiary
is a “holding company”, or “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.
     (t) Subsidiaries. As of the Effective Date, Borrower has no Subsidiaries.
     (u) Environmental Matters. As of the Effective Date neither Borrower nor
any Subsidiary (i) has received notice or otherwise learned of any Environmental
Liability which would be reasonably expected to individually or in the aggregate
have a Material Adverse Effect arising in connection with (A) any non-compliance
with or violation of the requirements of any Environmental Law or (B) the
release or threatened release of any toxic or hazardous waste into the
environment, (ii) has received notice of any threatened or actual liability in
connection with the release or notice of any threatened release of any toxic or
hazardous waste into the environment which would be reasonably expected to
individually or in the aggregate have a Material Adverse Effect or (iii) has
received notice or otherwise learned of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release or
threatened release of any toxic or hazardous waste into the environment for
which Borrower or any Subsidiary is or may be liable which would reasonably be
expected to result in a Material Adverse Effect.
     (v) Liens. Except (i) as disclosed on Schedule “1” hereto and (ii) for
Permitted Liens, the assets and properties of Borrower and each Subsidiary are
free and clear of all Liens and encumbrances.
     (w) Investment Company Act. Neither Borrower nor any Subsidiary is an
“investment company,” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     (x) Maintenance of Properties. Except for such acts or failures to act as
could not reasonably be expected to have a Material Adverse Effect, the Oil and
Gas Properties (and properties unitized therewith), to the Borrower’s knowledge
prior to taking over operations and as to all non-operated properties, have been
maintained, operated and

-32-



--------------------------------------------------------------------------------



 



developed in a good and workmanlike manner and in conformity with all
requirements of governmental authorities and in conformity with the provisions
of all leases, subleases or other contracts comprising a part of the Oil and Gas
Properties. Specifically in connection with the foregoing, except as could not
reasonably be expected to have a Material Adverse Effect, (a) no Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties (or
properties unitized therewith) is deviated from the vertical more than the
maximum permitted by governmental authorities, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on properties unitized
therewith, such unitized properties). All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any Subsidiary that are necessary to
conduct normal operations on the Oil and Gas Properties currently operated by
the Borrower or any Subsidiary or, to the Borrower’s knowledge prior to taking
over operations and as to all non-operated properties, are being maintained in a
state adequate to conduct normal operations, and with respect to such of the
foregoing which are operated by the Borrower or any Subsidiary, in a manner
consistent with the Borrower’s or such Subsidiary’s past practices (other than
those the failure of which to maintain in accordance with this Section 10(x)
could not reasonably be expected to have a Material Adverse Effect).
     (y) Gas Imbalances, Prepayments. As of the date hereof, except as set forth
on Schedule 5, on a net basis there are no gas imbalances, take or pay or other
prepayments which would require the Borrower or any Subsidiary to deliver
hydrocarbons produced from the Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding 500,000 Mcf
of gas (on an Mcf equivalent basis) in the aggregate.
     (z) General. As of the Effective Date, there are no significant material
facts or conditions relating to the Loans, the Loan Documents, any of the
Collateral, or the financial condition or business of Borrower or any Subsidiary
that could, collectively or individually, have a Material Adverse Effect and
that have not been related, in writing, to Lenders as an attachment to this
Agreement; and all writings heretofore or hereafter exhibited or delivered to
Lenders by or on behalf of Borrower or any Subsidiary are and will be genuine
and in all material respects what they purport and appear to be.

-33-



--------------------------------------------------------------------------------



 



     11. Conditions of Lending.
     (a) The effectiveness of this Agreement, and the obligation to make the
initial Advance or issue any initial Letter of Credit under the Commitment shall
be subject to satisfaction of the following conditions precedent:
     (i) Borrower’s Execution and Delivery. Borrower shall have executed and
delivered this Agreement, the Notes and all other required Loan Documents, all
in form and substance satisfactory to the Agent;
     (ii) Legal Opinions. The Agent shall have received from Borrower’s legal
counsel one or more favorable legal opinions in form and substance satisfactory
to the Agent as to (1) the matters set forth in subsections 10(a), (b), (c),
(d), (e) and (h) hereof, and (2) as to such other matters as Agent or its
counsel may reasonably request;
     (iii) Resolutions. The Agent shall have received a copy of the resolutions,
in form and substance satisfactory to Agent, of the Board of Directors of
Borrower authorizing the execution, delivery and performance of this Agreement
and the other Loan Documents to which it is a party, the borrowings contemplated
hereunder and, to the extent applicable, the pledge of Collateral, certified by
the secretary or an assistant secretary of Borrower as of the Effective Date,
which certificate shall be in form and substance satisfactory to Agent and
Agent’s counsel and shall state that the resolutions thereby certified have not
been amended, modified, revoked or rescinded;
     (iv) Good Standing. The Agent shall have received evidence of existence and
good standing of Borrower in the States of Delaware, New Mexico, Texas and Utah;
     (v) Incumbency. The Agent shall have received a signed certificate of
Borrower, certifying the names of the officers of Borrower authorized to sign
loan documents on behalf of Borrower, together with the true signatures of each
such officer. The Agent may conclusively rely on such certificate until the
Agent receives a further certificate of Borrower canceling or amending the prior
certificate and submitting signatures of the officers named in such further
certificate;
     (vi) Environmental Review. The Agent shall have received satisfactory
evidence that Borrower has completed an environmental review of its

-34-



--------------------------------------------------------------------------------



 



material Oil and Gas Properties or other environmental assurances satisfactory
to Agent;
     (vii) Organizational Documents. The Agent shall have received a copy of the
Certificate of Incorporation for Borrower together with all amendments thereto,
appropriately certified by governmental authority in the jurisdiction of
organization of Borrower, and a copy of the Bylaws of Borrower, and all
amendments thereto, certified by one or more officers of Borrower as being true,
correct and complete;
     (viii) Payment of Accrued Interest and Fees. Agent shall have received
(i) payment of all accrued interest and all Unused Commitment Fees and other
fees and expenses accruing prior to the Effective Date pursuant to the Prior
Credit Agreement, and (ii) payment of any fees and expenses required to be
received by it on the Effective Date pursuant to the Loan Documents and the fee
letter dated as of the Effective Date, between Borrower and Agent;
     (ix) Representation and Warranties. The representations and warranties of
Borrower under this Agreement shall be true and correct in all material respects
as of such date, as if then made (except to the extent that such representations
and warranties related solely to an earlier date);
     (x) Security Instruments. Agent shall have received Security Instruments in
form and substance satisfactory to Agent covering the Collateral as required by
Section 6 hereof;
     (xi) Title Opinions or Information. Agent shall have received from Borrower
title opinions or title information covering such part of the Oil and Gas
Properties as may be selected by Agent, such opinions or other title information
to be in content, form and substance satisfactory to Agent;
     (xii) Engineering Review. Agent shall have received a copy of an
engineering report prepared by an independent engineering firm acceptable to
Agent in its sole discretion covering such part of the Oil and Gas Properties as
may be selected by Agent, said report to be in form and substance satisfactory
to Agent;
     (xiii) Absence of Certain Proceedings. No suit, action or other proceeding
by a third party or a governmental authority shall be pending or threatened
which relates to this Agreement or the transactions contemplated hereby;

-35-



--------------------------------------------------------------------------------



 



     (xiv) Certificates of Insurance. Borrower shall have delivered to Agent
certificates of insurance acceptable to Agent evidencing that Borrower is
carrying insurance in accordance with Section 12(h) hereof, reflecting that all
required insurance policies are endorsed in favor of and made jointly payable to
Agent as its interests may appear, naming Agent and the Lenders as “additional
insureds” and providing that the insurer will give at least thirty (30) days
prior notice of any cancellation to Agent;
     (xv) Rate Management Transactions. Borrower shall have delivered to Agent a
current schedule reflecting all of its existing Rate Management Transactions;
     (xvi) No Event of Default. No Default or Event of Default shall have
occurred and be continuing;
     (xvii) Other Documents. Agent shall have received such other instruments
and documents incidental and appropriate to the transactions provided for herein
as Agent or its counsel may reasonably request, and all such documents shall be
in form and substance reasonably satisfactory to the Agent; and
     (xviii) Legal Matters Satisfactory. All legal matters incident to the
consummation of the transactions contemplated hereby shall be reasonably
satisfactory to special counsel for Agent retained at the expense of Borrower.
     (b) The obligation of the Lenders to make any Advance or issue any Letter
of Credit under the Commitment (other than the initial Advance) shall be subject
to the following additional conditions precedent that, at the date of making
each such Advance and after giving effect thereto:
     (i) Representation and Warranties. The representations and warranties of
Borrower under this Agreement are true and correct in all material respects as
of such date, as if then made (except to the extent that such representations
and warranties relate solely to an earlier date);
     (ii) No Event of Default. No Default or Event of Default shall have
occurred and be continuing; and
     (iii) Legal Matters Satisfactory. All legal matters incident to the
consummation of the transactions contemplated hereby shall be satisfactory to
special counsel for Agent retained at the expense of Borrower.

-36-



--------------------------------------------------------------------------------



 



Each Notice of Borrowing shall constitute a representation and warranty by
Borrower that the conditions contained in Sections 11(b)(i) and (ii) have been
satisfied.
     12. Affirmative Covenants. A deviation from the provisions of this
Section 12 shall not constitute a Default or an Event of Default under this
Agreement if such deviation is consented to in writing by Majority Lenders prior
to the date of deviation. Borrower will at all times comply with the covenants
contained in this Section 12 from the date hereof and for so long as the
Commitments are in existence or any amount is owed to the Agent or the Lenders
under this Agreement or the other Loan Documents.
     (a) Financial Statements and Reports. Borrower shall, and shall cause each
Subsidiary to, promptly furnish to the Agent from time to time upon request such
information regarding the business and affairs and financial condition of
Borrower and each Subsidiary, as the Agent may reasonably request, and Borrower
will furnish to the Agent:
     (i) Annual Financial Statements. As soon as available, and in any event
within ninety (90) days after the end of each fiscal year of Borrower (x) the
annual audited consolidated Financial Statements of Borrower, prepared in
accordance with GAAP accompanied by an unqualified opinion on such consolidated
statements rendered by BDO Seidman, LLP or another independent accounting firm
reasonably acceptable to the Agent, and (y) the annual unaudited consolidating
Financial Statements of Borrower prepared in accordance with GAAP;
     (ii) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each fiscal quarter of Borrower,
the quarterly unaudited consolidated and consolidating Financial Statements of
Borrower prepared in accordance with GAAP;
     (iii) Report on Properties. As soon as available and in any event on or
before September 1, 2008, and thereafter on or before March 1 and September 1 of
each calendar year, and at such other times as any Lender, in accordance with
Section 7 hereof, may request, the engineering reports required to be furnished
to the Agent under such Section 7 on the Oil and Gas Properties;
     (iv) Quarterly Production Reports. As soon as available and in any event
within forty-five (45) days after the end of each fiscal quarter of Borrower, a
quarterly production report, in form and substance

-37-



--------------------------------------------------------------------------------



 



satisfactory to the Agent, indicating the sales volumes, sales revenues,
production taxes, operating expenses and net operating income from the Oil and
Gas Properties, with detailed calculations and worksheets, all in form and
substance reasonably satisfactory to the Agent;
     (v) List of Purchasers. Promptly upon request of the Agent from time to
time and promptly after an Event of Default, a list of all Persons purchasing
hydrocarbons from the Borrower or any Subsidiary;
     (vi) SEC Reports. As soon as available, and in any event within five
(5) days of filing, copies of all filings by Borrower with the Securities and
Exchange Commission; and
     (vii) Additional Information. Promptly upon request of the Agent from time
to time any additional financial or other information that the Agent may
reasonably request.
All such reports, information, balance sheets and Financial Statements referred
to in Subsection 12(a) above shall be in such detail as the Agent may reasonably
request and shall be prepared in a manner consistent with the Financial
Statements.
     (b) Certificates of Compliance. Concurrently with the furnishing of the
annual audited Financial Statements pursuant to Subsection 12(a)(i) hereof and
the quarterly unaudited Financial Statements pursuant to Subsection 12(a)(ii)
hereof, Borrower will furnish or cause to be furnished to the Agent a
certificate in the form of Exhibit “C” attached hereto, signed by the President,
Chief Financial Officer or other authorized representative of Borrower,
(i) stating that Borrower has fulfilled in all material respects its obligations
under the Notes and the Loan Documents, including this Agreement, and that all
representations and warranties made herein and therein continue (except to the
extent they relate solely to an earlier date) to be true and correct in all
material respects (or specifying the nature of any change), or if a Default has
occurred, specifying the Default and the nature and status thereof; (ii) to the
extent requested from time to time by the Agent, specifically affirming
compliance of Borrower in all material respects with any of its representations
(except to the extent they relate solely to an earlier date) or obligations
under said instruments; (iii) setting forth the computation, in reasonable
detail as of the end of each period covered by such certificate, of compliance
with Sections 13(b), (c) and (d); and (iv) containing or accompanied by such
financial or other details, information and material as the Agent may reasonably
request to evidence such compliance.

-38-



--------------------------------------------------------------------------------



 



     (c) Accountants’ Certificate. Concurrently with the furnishing of the
annual audited Financial Statements pursuant to Section 12(a)(i) hereof,
Borrower will furnish a statement from the firm of independent public
accountants which prepared such Financial Statements to the effect that nothing
has come to their attention to cause them to believe that there existed on the
date of such statements any Event of Default and specifically calculating
Borrower’s compliance with Sections 13(b), (c) and (d) of this Agreement.
     (d) Taxes and Other Liens. Borrower will, and will cause each Subsidiary
to, pay and discharge promptly all taxes, assessments and governmental charges
or levies imposed upon it, or upon its income or any of its assets or property,
as well as all claims of any kind (including claims for labor, materials,
supplies and rent) which, if unpaid, might become a Lien or other encumbrance
upon any or all of its assets or property and which could reasonably be expected
to result in a Material Adverse Effect; provided, however, that neither Borrower
nor any Subsidiary shall be required to pay any such tax, assessment, charge,
levy or claim if the amount, applicability or validity thereof shall currently
be contested in good faith by appropriate proceedings diligently conducted, levy
and execution thereon have been stayed and continue to be stayed and if it shall
have set up adequate reserves therefor, if required, under GAAP.
     (e) Compliance with Laws. Borrower will, and will cause each Subsidiary to,
observe and comply, in all material respects, with all applicable laws,
statutes, codes, acts, ordinances, orders, judgments, decrees, injunctions,
rules, regulations, orders and restrictions relating to environmental standards
or controls or to energy regulations of all federal, state, county, municipal
and other governments, departments, commissions, boards, agencies, courts,
authorities, officials and officers, domestic or foreign.
     (f) Further Assurances. Borrower will cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the Notes
and Borrower and each Subsidiary will cure promptly any defects in the execution
and delivery of the other Loan Documents, including this Agreement, to which it
is a party. Borrower and each Subsidiary at its sole expense will promptly
execute and deliver to Agent upon its reasonable request all such other and
further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements in this Agreement, or to correct
any omissions in the Notes or the other Loan Documents or more fully to state
the obligations set out herein.
     (g) Performance of Obligations. Borrower will pay the Notes and other
obligations incurred by it hereunder according to the reading, tenor and effect
thereof and hereof; and Borrower and each Subsidiary will do and perform every
act and discharge all of the obligations provided to be performed and discharged
by it under the Loan Documents, including this Agreement, at the time or times
and in the manner specified.

-39-



--------------------------------------------------------------------------------



 



     (h) Insurance. Borrower now maintains and will continue to maintain
insurance with financially sound and reputable insurers with respect to its
assets and the assets of its Subsidiaries against such liabilities, fires,
casualties, risks and contingencies and in such types and amounts as is
customary in the case of persons engaged in the same or similar businesses and
similarly situated. Upon request of the Agent, Borrower will furnish or cause to
be furnished to the Agent from time to time a summary of its insurance coverage
in form and substance reasonably satisfactory to the Agent, and, if requested,
will furnish the Agent copies of the applicable policies. Any insurance policies
covering any such property shall be endorsed (i) to provide that such policies
may not be canceled, reduced or affected in any manner for any reason without
thirty (30) days prior notice to Agent, (ii) to provide for insurance against
fire, casualty and other hazards normally insured against, in the amount of the
full value (less a reasonable deductible not to exceed amounts customary in the
industry for similarly situated business and properties) of the property
insured, (iii) in favor of and made jointly payable to Agent as its interests
may appear, (iv) to name Agent and the Lenders as “additional insureds”, and
(v) to provide for such other matters as the Agent may reasonably require.
Borrower will at all times maintain adequate insurance with respect to all of
its assets and the assets of its Subsidiaries, including but not limited to, the
Oil and Gas Properties or any Collateral against their liability for injury to
persons or property, which insurance shall be by financially sound and reputable
insurers and shall without limitation provide the following coverages:
comprehensive general liability (including coverage for damage to underground
resources and equipment, damages caused by blowouts or cratering, damage caused
by explosion, damage to underground minerals or resources caused by saline
substances, broad form property damage coverage, broad form coverage for
contractually assumed liabilities and broad form coverage for acts of
independent contractors), workers compensation, automobile liability and
environmental liability. Borrower shall at all times maintain adequate insurance
with respect to all of its and its Subsidiaries other assets and wells in
accordance with prudent business practices.
     (i) Accounts and Records. Borrower will, and will cause each Subsidiary to,
keep books, records and accounts in which full, true and correct entries will be
made of all dealings or transactions in relation to its business and activities,
prepared in a manner consistent with prior years, subject to changes suggested
by Borrower’s auditors or with which Borrower’s auditors concur.
     (j) Right of Inspection. Borrower will, and will cause each Subsidiary to,
permit any officer, employee or agent of the Lenders to examine Borrower’s and
each Subsidiary’s books, records and accounts, and take copies and extracts
therefrom, all at such reasonable times during normal business hours and as
often as the Lenders may reasonably request. The Lenders will use best efforts
to keep all Confidential

-40-



--------------------------------------------------------------------------------



 



Information (as herein defined) confidential and will not disclose or reveal the
Confidential Information or any part thereof other than (i) as required by law,
and (ii) to the Lenders’, and the Lenders’ subsidiaries’, Affiliates, officers,
employees, legal counsel and regulatory authorities or advisors to whom it is
necessary to reveal such information for the purpose of effectuating the
agreements and undertakings specified herein or as otherwise required in
connection with the enforcement of the Lenders’ and the Agent’s rights and
remedies under the Notes, this Agreement and the other Loan Documents. As used
herein, “Confidential Information” means information about Borrower or any
Subsidiary furnished by Borrower or any Subsidiary to the Lenders, but does not
include information (i) which was publicly known, or otherwise known to the
Lenders, at the time of the disclosure, (ii) which subsequently becomes publicly
known through no act or omission by the Lenders, or (iii) which otherwise
becomes known to the Lenders, other than through disclosure by Borrower or any
Subsidiary.
     (k) Notice of Certain Events. Borrower shall, and shall cause each
Subsidiary to, promptly notify the Agent if it learns of the occurrence of
(i) any event which constitutes an Event of Default together with a detailed
statement of the steps being taken to cure such Event of Default; (ii) any
legal, judicial or regulatory proceedings affecting Borrower or any Subsidiary
or any of the assets or properties of Borrower or any Subsidiary which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect; (iii) any dispute between Borrower or any Subsidiary and any
governmental or regulatory body or any other Person or entity which, if
adversely determined, would reasonably be expected to cause a Material Adverse
Effect; (iv) any other matter which in Borrower’s reasonable opinion could have
a Material Adverse Effect.
     (l) ERISA Information and Compliance. Borrower will promptly furnish to the
Agent upon becoming aware of the occurrence of any “reportable event”, as such
term is defined in Section 4043 of ERISA, or of any “prohibited transaction”, as
such term is defined in Section 4975 of the Internal Revenue Code of 1986, as
amended, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or chief financial officer of Borrower specifying
the nature thereof, what action Borrower is taking or proposes to take with
respect thereto, and, when known, any action taken by the Internal Revenue
Service with respect thereto.
     (m) Environmental Reports and Notices. Borrower will, and will cause each
Subsidiary to, deliver to the Agent (i) promptly upon its becoming available,
one copy of each report (other than routine informational filings) sent by
Borrower or any Subsidiary to any court, governmental agency or instrumentality
pursuant to any Environmental Law, (ii) notice, in writing, promptly upon
Borrower’s or any Subsidiary’s receipt of notice or otherwise learning of any
claim, demand, action, event, condition, report or

-41-



--------------------------------------------------------------------------------



 



investigation indicating any potential or actual liability arising in connection
with (x) the non-compliance with or violation of the requirements of any
Environmental Law which reasonably could be expected to have a Material Adverse
Effect; (y) the release or threatened release of any toxic or hazardous waste
into the environment which reasonably would be expected to have a Material
Adverse Effect or which release Borrower or any Subsidiary would have a duty to
report to any court or government agency or instrumentality, and (iii) promptly
a copy of any notice evidencing the existence of any Environmental Lien on any
properties or assets of Borrower or any Subsidiary.
     (n) Compliance and Maintenance. Borrower will, and will cause each
Subsidiary to (i) observe and comply in all material respects with all
Environmental Laws; (ii) except as provided in Subsections 12(p) and 12(q)
below, maintain the Oil and Gas Properties and other assets and properties in
good and workable condition at all times and make all repairs, replacements,
additions, betterments and improvements to the Oil and Gas Properties and other
assets and properties as are needed and proper so that the business carried on
in connection therewith may be conducted properly and efficiently at all times;
(iii) take or cause to be taken whatever actions are necessary or desirable to
prevent an event or condition of default by Borrower or any Subsidiary under the
provisions of any gas purchase or sales contract or any other contract,
agreement or lease comprising a part of the Oil and Gas Properties or other
collateral security hereunder which default could reasonably be expected to
result in a Material Adverse Effect; and (iv) furnish Agent upon request
evidence reasonably satisfactory to Agent that there are no Liens, claims or
encumbrances on the Oil and Gas Properties, except Permitted Liens.
     (o) Operation of Properties. Except as provided in Subsections 12(p) and
(q) below, Borrower will, and will cause each Subsidiary to, operate, or use
reasonable efforts to cause to be operated, all Oil and Gas Properties in a
careful and efficient manner in accordance with the practice of the industry and
in compliance in all material respects with all applicable laws, rules, and
regulations, and in compliance in all material respects with all applicable
proration and conservation laws of the jurisdiction in which the properties are
situated, and all applicable laws, rules, and regulations, of every other agency
and authority from time to time constituted to regulate the development and
operation of the properties and the production and sale of hydrocarbons and
other minerals therefrom; provided, however, that Borrower or any Subsidiary
shall have the right to contest in good faith by appropriate proceedings, the
applicability or lawfulness of any such law, rule or regulation and pending such
contest may defer compliance therewith, as long as such deferment shall not
subject the properties or any part thereof to foreclosure or loss.
     (p) Compliance with Leases and Other Instruments. Borrower will, and will
cause each Subsidiary to, pay or cause to be paid and discharge all rentals,
delay rentals,

-42-



--------------------------------------------------------------------------------



 



royalties, production payment, and indebtedness required to be paid by Borrower
or any Subsidiary (or required to keep unimpaired in all material respects the
rights of Borrower or any Subsidiary in the Oil and Gas Properties) accruing
under, and perform or cause to be performed in all material respects each and
every act, matter, or thing required of Borrower or any Subsidiary by each and
all of the assignments, deeds, leases, subleases, contracts, and agreements in
any way relating to Borrower, any Subsidiary or any of the Oil and Gas
Properties and do all other things necessary to keep unimpaired in all material
respects the rights of Borrower and each Subsidiary thereunder and to prevent
the forfeiture thereof or default thereunder; provided, however, that nothing in
this Agreement shall be deemed to require Borrower or any Subsidiary to
perpetuate or renew any oil and gas lease or other lease by payment of rental or
delay rental or by commencement or continuation of operations nor to prevent
Borrower or any Subsidiary from abandoning or releasing any oil and gas lease or
other lease or well thereon when, in any of such events, in the opinion of
Borrower or such Subsidiary exercised in good faith, it is not in the best
interest of Borrower or such Subsidiary to perpetuate the same.
     (q) Certain Additional Assurances Regarding Maintenance and Operations of
Properties. With respect to those Oil and Gas Properties which are being
operated by operators other than the Borrower or a Subsidiary, Borrower and each
Subsidiary shall not be obligated to perform any undertakings contemplated by
the covenants and agreement contained in Subsections 12(n) or 12(o) hereof which
are performable only by such operators and are beyond the control of Borrower or
a Subsidiary; however, Borrower agrees to promptly take, and cause each
Subsidiary to promptly take, all reasonable actions available under any
operating agreements or otherwise to bring about the performance of any such
material undertakings required to be performed thereunder.
     (r) Sale of Certain Assets/Prepayment of Proceeds. Borrower will, and will
cause each Subsidiary to, immediately pay over to the Agent for the ratable
benefit of the Lenders as a prepayment of principal on the Notes an amount equal
to 100% of the net proceeds received by Borrower or any Subsidiary from the sale
of the Oil and Gas Properties, which sale is a Permitted Property Sale or has
otherwise been approved in advance by the Lenders. Any such prepayment of
principal on the Notes required by this Section 12(r), shall not be in lieu of,
but shall be in addition to, any mandatory prepayment of principal required to
be paid pursuant to Section 9(b) hereof.
     (s) Title Matters. Within sixty (60) days after the Effective Date with
respect to the Oil and Gas Properties listed on Schedule “6” hereto, Borrower
shall furnish Agent with title opinions and/or title information reasonably
satisfactory to Agent showing good and defensible record title of Borrower to
such Oil and Gas Properties subject only to the Permitted Liens. As to any Oil
and Gas Properties hereafter mortgaged to Agent, Borrower will, and will cause
each Subsidiary to, promptly (but in no event more than

-43-



--------------------------------------------------------------------------------



 



sixty (60) days following such mortgaging), furnish, if requested, Agent with
title opinions and/or title information reasonably satisfactory to Agent showing
good and defensible title of Borrower or a Subsidiary to such Oil and Gas
Properties subject only to Permitted Liens.
     (t) Curative Matters. Within sixty (60) days after the Effective Date with
respect to matters listed on Schedule “7” and, thereafter, within sixty
(60) days after receipt by Borrower from Agent or its counsel of written notice
of title defects the Agent reasonably requires to be cured, Borrower shall, and
shall cause each Subsidiary to, either (i) provide such curative information, in
form and substance satisfactory to Agent, or (ii) substitute Oil and Gas
Properties of value and quality satisfactory to the Agent for all of Oil and Gas
Properties for which such title curative was requested but upon which Borrower
or a Subsidiary elected not to provide such title curative information, and,
within sixty (60) days of such substitution, provide title opinions or title
information satisfactory to the Agent covering the Oil and Gas Properties so
substituted. If the Borrower or a Subsidiary fails to satisfy (i) or (ii) above
within the time specified, the loan collateral value assigned by the Lenders to
the Oil and Gas Properties for which such curative information was requested
shall be deducted from the Borrowing Base resulting in a reduction thereof.
     (u) Change of Principal Place of Business. Borrower shall, and shall cause
each Subsidiary to, give Agent at least thirty (30) days prior written notice of
its intention to move its principal place of business from the address set forth
in Section 17 hereof.
     (v) Additional Collateral. Borrower agrees to regularly monitor engineering
data covering all producing oil and gas properties and interests owned or
acquired by Borrower or a Subsidiary on or after the date hereof and to mortgage
or cause to be mortgaged such of the same to Agent for the ratable benefit of
the Lenders in substantially the form of the Security Instruments, as
applicable, to the extent that the Lenders shall at all times during the
existence of the Commitment be secured by perfected Liens and security interests
covering (i) not less than eighty percent (80%) of the Engineered Value of all
proved developed producing Oil and Gas Properties of Borrower and its
Subsidiaries, and (ii) not less than eighty percent (80%) of the Engineered
Value of all other proved Oil and Gas Properties of Borrower and its
Subsidiaries. In addition, the Borrower agrees that in connection with the
mortgaging of such additional oil and gas properties, it shall within a
reasonable time thereafter, deliver or cause to be delivered to the Agent such
mortgage and title opinions and other title information with respect to the
title and Lien status of such oil and gas properties as may be necessary to
maintain at all times a level of such title opinions and title information of
not less than eighty percent (80%) of the Engineered Value of all Oil and Gas
Properties mortgaged to the Agent for the ratable benefit of the Lenders.

-44-



--------------------------------------------------------------------------------



 



     (w) Crude Oil and Natural Gas Hedging. Borrower shall maintain with
counterparties acceptable to the Agent non-speculative crude oil and natural gas
price hedges for rolling eight (8) calendar quarter periods, but not to extend
beyond the Maturity Date unless Borrower otherwise elects, and with prices and
other terms as shall be approved in advance by Agent covering at least fifty
percent (50%) of Borrower’s and its Subsidiaries’ aggregate estimated monthly
crude oil and natural gas production from Borrower’s and its Subsidiaries’
proved producing Oil and Gas Properties, determined on a BOE Basis (defined
below). The foregoing hedging requirement shall be based upon the then most
current reserve evaluation delivered by Borrower to Agent pursuant to Section
12(a)(iii) above, and Borrower shall be in compliance with the required volumes
to be hedged within ninety (90) days after the effective date of each such most
current reserve evaluation. As used in this Agreement, the term “BOE Basis”
shall mean in the case of crude oil, barrels of crude oil, and in the case of
natural gas and natural gas liquids, quantities of natural gas and natural gas
liquids translated into barrels of crude oil based on equal energy content.
     (x) Indenture. Borrower will furnish to Agent copies of all documents,
instruments, notices, reports, certificates or other items which are furnished
to or received from the trustee pursuant to the terms of the Indenture or
pursuant to any document executed in connection with the Indenture, at the same
time as the same are furnished to or received from the trustee pursuant to the
terms of the Indenture or any such other document (except to the extent a copy
of any such item has previously been furnished to Agent).
     (y) Existence; Conduct of Business. Borrower will, and will cause each
Subsidiary to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business and
maintain, if necessary, its qualification to do business in each other
jurisdiction in which any of its Oil and Gas Properties is located or the
ownership of its properties requires such qualification, except where failure to
so qualify could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 13(e).
     13. Negative Covenants. A deviation from the provisions of this Section 13
shall not constitute an Event of Default under this Agreement if such deviation
is consented to in writing by Majority Lenders prior to the date of deviation.
Borrower will at all times comply with the covenants contained in this
Section 13 from the date hereof and for so long as the Commitment is in
existence or any amount is owed to the Agent or the Lenders under this Agreement
or the other Loan Documents.

-45-



--------------------------------------------------------------------------------



 



     (a) Negative Pledge. Borrower will not, and will not permit any Subsidiary
to:
     (i) create, incur, assume or permit to exist any Lien, security interest or
other encumbrance on any of its respective assets or properties except Permitted
Liens; or
     (ii) sell, lease, transfer or otherwise dispose of any of its respective
assets except for (A) Permitted Property Sales, so long as no Default or Event
of Default has occurred and is continuing and no Borrowing Base deficiency
exists, (B) sales of extracted petroleum hydrocarbons made in the ordinary
course of Borrower’s or a Subsidiary’s oil and gas business, (C) to the extent
not otherwise forbidden under the Security Instruments, equipment that is
worthless or obsolete or which is replaced by equipment of equal suitability in
value, (D) transfers to Borrower or any Subsidiary, and (E) during any calendar
year, other assets of Borrower and Subsidiaries having an aggregate fair market
value not exceeding $10,000,000.
     (b) Current Ratio. Borrower shall not allow its Current Ratio to be less
than 1.0 to 1.0 as of the end of any fiscal quarter beginning with the fiscal
quarter ending March 31, 2008.
     (c) Funded Debt Ratio. Borrower will not allow its ratio of Consolidated
Funded Debt to Consolidated EBITDA to exceed 4.00 to 1.00. This ratio shall be
calculated at the end of each fiscal quarter of Borrower using the results of
the twelve month period immediately preceding the end of each such fiscal
quarter.
     (d) Adjusted Consolidated Net Worth. At all times during the term hereof,
Borrower’s Adjusted Consolidated Net Worth shall not be less than (a)
$175,000,000, plus (b) seventy-five percent (75%) of the net proceeds from any
equity securities issued by the Borrower on or after the date of this Agreement,
plus (c) fifty percent (50%) of Borrower’s Consolidated Net Income for each
fiscal quarter, if positive, and zero percent (0%) if negative, determined on a
cumulative basis, for the period beginning January 1, 2008, and ending on the
last day of the most recent fiscal quarter as of the time in question.
     (e) Subsidiaries; Consolidations and Mergers. Borrower will not, and will
not permit any Subsidiary to, form or acquire any new Subsidiary or consolidate
or merge with

-46-



--------------------------------------------------------------------------------



 



or into any other Person, except that any Subsidiary may consolidate or merge
with or into Borrower if Borrower is the surviving entity in such consolidation
or merger and if, after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing.
     (f) Debts, Guaranties and Other Obligations. Borrower will not, and will
not permit any Subsidiary to, incur, create, assume or in any manner become or
be liable in respect of any indebtedness, or guarantee or otherwise in any
manner become or be liable in respect of any indebtedness, liabilities or other
obligations of any other Person, whether by agreement to purchase the
indebtedness of any other Person or agreement for the furnishing of funds to any
other Person through the purchase or lease of goods, supplies or services (or by
way of stock purchase, capital contribution, advance or loan) for the purpose of
paying or discharging the indebtedness of any other Person, or otherwise, except
that the foregoing restrictions shall not apply to:
     (i) the Notes and any renewal or increase thereof, or other indebtedness
heretofore disclosed to Lenders in the Borrower’s Financial Statements or on
Schedule “4” hereto; or
     (ii) taxes, assessments or other government charges which are not yet due
or are being contested in good faith by appropriate action promptly initiated
and diligently conducted, if such reserve as shall be required by GAAP shall
have been made therefor and levy and execution thereon have been stayed and
continue to be stayed; or
     (iii) indebtedness (other than in connection with a loan or lending
transaction) incurred in the ordinary course of business which is not more than
60 days past due, including, but not limited to indebtedness for drilling,
completing, leasing and reworking oil and gas wells; or
     (iv) obligations under Rate Management Transactions permitted pursuant to
Section 13(l) hereof; or
     (v) the Senior Unsecured Debt, not to exceed an aggregate principal amount
of $150,000,000 outstanding at any time; or
     (vi) other indebtedness not exceeding $1,000,000 in the aggregate for
Borrower and Subsidiaries outstanding at any time; or
     (vii) any renewals or extensions of (but, other than in the case of the
Notes, not increases in) any of the foregoing.

-47-



--------------------------------------------------------------------------------



 



     (g) Dividend and Distributions. Borrower will not, and will not permit any
Subsidiary to, declare, pay or make any loans, advances, dividends or
distributions of any kind to its stockholders or other equity owners, or make
any other distribution on account of, or purchase, acquire or redeem or retire
any stock or other security issued by it, except that (i) Subsidiaries may
declare, pay or make dividends or distributions to Borrower, and (ii) Borrower
may use “Excess Proceeds” (as defined in the Indenture) to offer to purchase
Senior Unsecured Notes, but only to the extent required by Section 4.7(c) of the
Indenture.
     (h) Loans and Advances. Borrower will not, and will not permit any
Subsidiary to, make or permit to remain outstanding any loans or advances to or
in any Person, except that the foregoing restriction shall not apply to:
     (i) loans or advances to any Person, the material details of which have
been set forth in the Financial Statements of the Borrower heretofore furnished
to Lenders; or
     (ii) advances made in the ordinary course of Borrower’s or a Subsidiary’s
oil and gas business; or
     (iii) other loans or advances to any third party or Affiliate (other than
Borrower) not in excess of $1,000,000 in the aggregate outstanding; or
     (iv) loans or advances to Borrower or any Subsidiary.
     (i) Receivables and Payables. Borrower will not, and will not permit any
Subsidiary to, discount or sell with recourse, or sell for less than the market
value thereof, any of its notes receivable or accounts receivable.
     (j) Nature of Business. Borrower will not, and will not permit any
Subsidiary to, permit any material change to be made in the character of its
businesses as carried on at the date hereof.
     (k) Transactions with Affiliates. Borrower will not, and will not permit
any Subsidiary to, enter into any transaction with any Affiliate, except
transactions upon terms that are no less favorable to it than could be obtained
in a transaction negotiated at arm’s length with an unrelated third party.
     (l) Rate Management Transactions. Borrower will not, and will not permit
any Subsidiary to, enter into any Rate Management Transactions, except the
foregoing prohibitions shall not apply to (x) transactions required by this
Agreement or consented

-48-



--------------------------------------------------------------------------------



 



to in writing by the Majority Lenders, in each case which are on terms
acceptable to the Majority Lenders, or (y) transactions by Borrower or any
Subsidiary designed to hedge, provide a floor price for, or swap crude oil or
natural gas, provided that (i) the same do not cover more than eighty-five
percent (85%) of Borrower’s and Subsidiaries’ aggregate estimated monthly crude
oil and natural gas production from proved producing crude oil and natural gas
reserves existing as of the date of the execution thereof based upon the then
most current reserve evaluation required pursuant to Section 12(a)(iii) above
and determined on a BOE Basis, (ii) the same do not cover more than 100% of
Borrower’s and Subsidiaries’ aggregate estimated proved producing crude oil
production or more than 100% of Borrower’s and Subsidiaries’ aggregate estimated
proved producing natural gas production, each as existing as of the date of the
execution thereof based upon the then most current reserve evaluation required
pursuant to Section 12(a)(iii) above, (iii) the same do not contain terms or
provisions which would require margin calls, (iv) the counterparty to any such
transaction has a minimum rating of “A-1” by Standard & Poors’ Corporation or
“A-3” by Moody’s Investors Service, Inc., (v) the same are for a term not
extending beyond the Maturity Date, and (vi) the same include provisions for
payment to Borrower or a Subsidiary upon the occurrence of specified price
indexes of a price per unit of measurement equal to or greater than that under
the Agent’s then current pricing policies; or, provided that (A) the same do not
cover more than ninety percent (90%) of Borrower’s and Subsidiaries’ aggregate
estimated monthly crude oil and natural gas production from proved producing
crude oil and natural gas reserves existing as of the date of the execution
thereof based upon the then most current reserve evaluation required pursuant to
Section 12(a)(iii) above and determined on a BOE Basis, (B) the same do not
cover more than seventy-five percent (75%) of Borrower’s and Subsidiaries’
aggregate estimated monthly crude oil and natural gas production from all
categories of proved crude oil and natural gas reserves existing as of the date
of the execution thereof based upon the then most current reserve evaluation
required pursuant to Section 12(a)(iii) above and determined on a BOE Basis,
(C) as of the date of the execution thereof, Borrower’s and Subsidiaries’
aggregate actual production from proved producing crude oil and natural gas
reserves exceeds Borrower’s and Subsidiaries’ aggregate forecasted production
from proved producing crude oil and natural gas reserves for such date based on
the then most current reserve evaluation required pursuant to Section 12(a)(iii)
above, (D) the same are for a term of twelve (12) months or less, and (E) the
same satisfy the requirements set forth in items (ii), (iii), (iv) and
(vi) above.
     (m) Investments. Borrower will not, and will not permit any Subsidiary to,
make any investments in any Person or entity, except such restriction shall not
apply to:
     (i) investments with maturities of not more than 180 days in direct
obligations of the United States of America or any agency thereof; or

-49-



--------------------------------------------------------------------------------



 



     (ii) investments in certificates of deposit issued by a Lender; or
     (iii) investments in First Permian GP, L.L.C., First Permian, L.P.,
Hagerman Gas Gathering System and West Fork Pipeline Company II, LP, to the
extent of such investments as of the Effective Date; or
     (iv) investments after the Effective Date in Hagerman Gas Gathering System,
not to exceed $5,000,000 in the aggregate for Borrower and Subsidiaries; or
     (v) investments in any Subsidiary; or
     (vi) other investments not to exceed $5,000,000 in the aggregate for
Borrower and Subsidiaries during any calendar year, when aggregated with loans
and advances allowed pursuant to Section 13(h)(iii).
     (n) Amendment to Organizational Documents. Borrower will not, and will not
permit any Subsidiary to, permit any material amendment to, or any material
alteration of, its Articles or Certificate of Incorporation, Articles or
Certificate of Organization, Agreement or Certificate of Limited Partnership,
Certificate of Formation, Bylaws, Limited Liability Company Agreement or other
governing documents, as applicable.
     (o) ERISA Compliance. Borrower will not, and will not permit any Subsidiary
to, permit any Plan subject to ERISA maintained by it to (i) engage in any
“prohibited transaction” as such term is defined in Section 4975 of the Internal
Revenue Code of 1986, as amended; (ii) incur any “accumulated funding
deficiency” as such term is defined in Section 302 of ERISA; or (iii) terminate
in a manner which could result in the imposition of a lien on its property
pursuant to Section 4068 of ERISA.
     (p) Accounting Method and Fiscal Year. Borrower will not, and will not
permit any Subsidiary to, make any change in its present accounting method
unless such changes are required for conformity with GAAP.
     (q) Issuance of Equity Interests. Borrower will not permit any Subsidiary
to issue or sell to any Person (other than Borrower) any equity interest in it,
or any option, warrant or other right to acquire any such equity interest.
     (r) Senior Unsecured Debt. Borrower will not (i) amend or enter into any
agreement to amend or otherwise change the Indenture or any agreement or
instrument

-50-



--------------------------------------------------------------------------------



 



executed in connection therewith; (ii) fail to comply in any material respect
with the provisions of the Indenture; or (iii) except as specifically required
by the Indenture, make any prepayment of amounts owing under the Senior
Unsecured Notes.
     (s) Limitation on Leases. Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or suffer to exist any obligation for the
payment of rent or hire of property of any kind whatsoever (real or personal,
but excluding oil and/or gas leases and leases of compressors or other oilfield
equipment), under leases or lease agreements which would cause the aggregate
amount of all payments by the Borrower and Subsidiaries pursuant to all such
leases or lease agreements, including, without limitation, any residual payments
at the end of any lease, to exceed $1,000,000 in any period of twelve
(12) consecutive calendar months during the life of such leases.
     14. Events of Default. Any one or more of the following events shall be
considered an “Event of Default” as that term is used herein:
     (a) Borrower shall fail to pay when due or declared due the principal of,
and the interest on, the Notes or any fee or any other indebtedness of Borrower
incurred pursuant to this Agreement or any of the other Loan Documents; or
     (b) Any representation or warranty made by Borrower under this Agreement,
or in any certificate or statement furnished or made to the Lenders pursuant
hereto, or in connection herewith, or in connection with any document furnished
hereunder, shall prove to be untrue in any material respect as of the date on
which such representation or warranty is made (or deemed made), or any
representation, statement (including Financial Statements), certificate, report
or other data furnished or to be furnished or made by Borrower or any Subsidiary
under any Loan Document, including this Agreement, proves to have been untrue in
any material respect, as of the date as of which the facts therein set forth
were stated or certified; or
     (c) Default shall be made in the due observance or performance of any of
the covenants or agreements of Borrower or any Subsidiary contained in the Loan
Documents, including this Agreement (excluding covenants contained in Section 13
of the Agreement for which there is no cure period), and such default shall
continue for more than thirty (30) days after written notice from Agent is
received by Borrower; or
     (d) Default shall be made in the due observance or performance of the
covenants of Borrower contained in Section 13 of this Agreement; or
     (e) Default shall be made in respect of any obligation for borrowed money
other than the Notes, for which Borrower or any Subsidiary is liable (directly,
by

-51-



--------------------------------------------------------------------------------



 



assumption, as guarantor or otherwise), or any obligations secured by any
mortgage, pledge or other consensual security interest with respect thereto, on
any asset or property of Borrower or any Subsidiary or in respect of any
agreement relating to any such obligations, unless the aggregate amount of such
obligations in respect of which such default shall have occurred is less than
$1,000,000; or
     (f) Borrower or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking an appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action authorizing the foregoing; or
     (g) An involuntary case or other proceeding, shall be commenced against
Borrower or any Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of thirty (30) days; or an order for
relief shall be entered against Borrower or any Subsidiary under the federal
bankruptcy laws as now or hereinafter in effect; or
     (h) A final judgment or order for the payment of money in excess of
$1,000,000 (or judgments or orders aggregating in excess of $1,000,000) shall be
rendered against Borrower or any Subsidiary and such judgments or orders shall
continue unsatisfied and unstayed for a period of thirty (30) days; or
     (i) In the event the Total Outstandings shall at any time exceed the
Borrowing Base established for the Notes, and Borrower shall fail to comply with
the provisions of Section 9(b) hereof; or
     (j) An event of default (as defined therein) shall occur under any
agreement entered into in connection with any Rate Management Transaction; or
     (k) A Change of Control shall occur; or

-52-



--------------------------------------------------------------------------------



 



     (l) Any Lien for failure to pay income, payroll, FICA or similar taxes
shall be filed by the U. S. Government or any agent or instrumentality thereof
against Borrower or any Subsidiary, or any of their respective assets; or
     (m) Any of the Loan Documents shall cease, for any reason, to be in full
force and effect, or Borrower or any Subsidiary shall so assert; or
     (n) An Event of Default (as defined therein) shall occur under the terms of
the Indenture or under any document or instrument executed in connection
therewith.
     Upon occurrence of any Event of Default specified in Subsections 14(f) and
(g) hereof, the entire principal amount due under the Notes and all interest
then accrued thereon, and any other liabilities of Borrower hereunder, shall
become automatically and immediately due and payable all without notice and
without presentment, demand, protest, notice of protest or dishonor or any other
notice of default of any kind, all of which are hereby expressly waived by the
Borrower. Upon the occurrence of any other Event of Default, the Agent, upon
request of Majority Lenders, shall by written notice to the Borrower declare the
principal of, and all interest then accrued on, the Notes and any other
liabilities hereunder to be forthwith due and payable, whereupon the same shall
forthwith become due and payable without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other notice of any kind, all of
which the Borrower hereby expressly waives, anything contained herein or in the
Notes to the contrary notwithstanding.
     Upon the occurrence and during the continuance of any Event of Default, the
Lenders are hereby authorized at any time and from time to time, without notice
to the Borrower (any such notice being expressly waived by the Borrower), to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by any of the Lenders to or for the credit or the account of Borrower against
any and all of the indebtedness of the Borrower under the Notes and the Loan
Documents, including this Agreement, irrespective of whether or not the Lenders
shall have made any demand under the Loan Documents, including this Agreement or
the Notes and although such indebtedness may be unmatured. Any amount set-off by
any of the Lenders shall be applied against the indebtedness owed the Lenders by
the Borrower pursuant to this Agreement and the Notes. The Lenders agree
promptly to notify the Borrower after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Lenders may have.

-53-



--------------------------------------------------------------------------------



 



     15. The Agent and the Lenders.
     (a) Appointment and Authorization. Each Lender hereby appoints Agent as its
nominee and agent, in its name and on its behalf: (i) to act as nominee for and
on behalf of such Lender in and under all Loan Documents; (ii) to arrange the
means whereby the funds of Lenders are to be made available to the Borrower
under the Loan Documents; (iii) to take such action as may be requested by any
Lender under the Loan Documents (when such Lender is entitled to make such
request under the Loan Documents); (iv) to receive all documents and items to be
furnished to Lenders under the Loan Documents; (v) to be the secured party,
mortgagee, beneficiary, and similar party in respect of, and to receive, as the
case may be, any collateral for the benefit of Lenders; (vi) to promptly
distribute to each Lender all material information, requests, documents and
items received from the Borrower or any Subsidiary under the Loan Documents;
(vii) to promptly distribute to each Lender such Lender’s Pro Rata Part of each
payment or prepayment (whether voluntary, as proceeds of insurance thereon, or
otherwise) in accordance with the terms of the Loan Documents and (viii) to
deliver to the appropriate Persons requests, demands, approvals and consents
received from Lenders. Each Lender hereby authorizes Agent to take all actions
and to exercise such powers under the Loan Documents as are specifically
delegated to Agent by the terms hereof or thereof, together with all other
powers reasonably incidental thereto. With respect to its Commitment hereunder
and the Notes issued to it, Agent and any successor Agent shall have the same
rights under the Loan Documents as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Agent and any successor Agent in its
capacity as a Lender. Agent and any successor Agent and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of and
generally engage in any kind of business with the Borrower or any Subsidiary,
and any Person which may do business with the Borrower or any Subsidiary, all as
if Agent and any successor Agent was not Agent hereunder and without any duty to
account therefor to the Lenders; provided that, if any payments in respect of
any property (or the proceeds thereof) now or hereafter in the possession or
control of Agent which may be or become security for the obligations of the
Borrower or any Subsidiary arising under the Loan Documents by reason of the
general description of indebtedness secured or of property contained in any
other agreements, documents or instruments related to any such other business
shall be applied to reduction of the obligations of the Borrower and each
Subsidiary arising under the Loan Documents, then each Lender shall be entitled
to share in such application according to its Pro Rata Part thereof. Each
Lender, upon request of any other Lender, shall disclose to all other Lenders
all indebtedness and liabilities, direct and contingent, of the Borrower and
each Subsidiary to such Lender as of the time of such request.

-54-



--------------------------------------------------------------------------------



 



     (b) Note Holders. From time to time as other Lenders become a party to this
Agreement, Agent shall obtain execution by Borrower of additional Notes in
amounts representing the Commitments of each such new Lender, up to an aggregate
face amount of all Notes not exceeding $600,000,000. The obligation of such
Lender shall be governed by the provisions of this Agreement, including but not
limited to, the obligations specified in Section 2 hereof. From time to time,
Agent may require that the Lenders exchange their Notes for newly issued Notes
to better reflect the Commitments of the Lenders. Agent may treat the payee of
any Note as the holder thereof until written notice of transfer has been filed
with it, signed by such payee and in form satisfactory to Agent.
     (c) Consultation with Counsel. Lenders agree that Agent may consult with
legal counsel selected by Agent and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.
LENDERS ACKNOWLEDGE THAT COTTON, BLEDSOE, TIGHE & DAWSON IS COUNSEL FOR
CITIBANK, BOTH AS AGENT AND AS A LENDER, AND THAT SUCH FIRM DOES NOT REPRESENT
ANY OF THE OTHER LENDERS IN CONNECTION WITH THIS TRANSACTION.
     (d) Documents. Agent shall not be under a duty to examine or pass upon the
validity, effectiveness, enforceability, genuineness or value of any of the Loan
Documents or any other instrument or document furnished pursuant thereto or in
connection therewith, and Agent shall be entitled to assume that the same are
valid, effective, enforceable and genuine and what they purport to be.
     (e) Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving written notice thereof to Lenders and Borrower, and Agent may be
removed at any time with or without cause by all Lenders (excluding the Agent).
If no successor Agent has been so appointed by Majority Lenders (and approved by
the Borrower) and has accepted such appointment within thirty (30) days after
the retiring Agent’s giving of notice of resignation or removal of the retiring
Agent, then the retiring Agent may, on behalf of Lenders, appoint a successor
Agent. Any successor Agent must be approved by Borrower, which approval will not
be unreasonably withheld. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights and duties of the retiring Agent, and the
retiring Agent, as the case may be, shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation or removal
hereunder as Agent, the provisions of this Section 15 shall continue in effect
for its benefit in respect to any actions taken or omitted to be taken by it
while it was acting as Agent. To be eligible to be an Agent hereunder the party
serving, or to serve, in such capacity must

-55-



--------------------------------------------------------------------------------



 



own a Pro Rata Part of the Commitments equal to the level of Commitment required
to be held by any Lender pursuant to Section 29 hereof.
     (f) Responsibility of Agent. It is expressly understood and agreed that the
obligations of Agent under the Loan Documents are only those expressly set forth
in the Loan Documents and that Agent shall be entitled to assume that no Default
or Event of Default has occurred and is continuing, unless Agent has actual
knowledge of such fact or has received notice from a Lender or the Borrower that
such Lender or the Borrower consider that a Default or an Event of Default has
occurred and is continuing and specifying the nature thereof. Neither Agent nor
any of its directors, officers, attorneys or employees shall be liable for any
action taken or omitted to be taken by them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct.
Agent shall not incur liability under or in respect of any of the Loan Documents
by acting upon any notice, consent, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment, or which may seem to it
to be necessary or desirable. The Syndication Agent shall have no
responsibilities as an agent hereunder.
     Agent shall not be responsible to Lenders for any of the Borrower’s or any
Subsidiary’s recitals, statements, representations or warranties contained in
any of the Loan Documents, or in any certificate or other document referred to
or provided for in, or received by any Lender under, the Loan Documents, or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of any of the Loan Documents or for any failure by the Borrower or any
Subsidiary to perform any of their obligations hereunder or thereunder. Agent
may employ agents and attorneys-in-fact and shall not be answerable, except as
to money or securities received by it or its authorized agents, for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.
     The relationship between Agent and each Lender is only that of agent and
principal and has no fiduciary aspects. Nothing in the Loan Documents or
elsewhere shall be construed to impose on Agent any duties or responsibilities
other than those for which express provision is therein made. In performing its
duties and functions hereunder, Agent does not assume and shall not be deemed to
have assumed, and hereby expressly disclaims, any obligation or responsibility
toward or any relationship of agency or trust with or for the Borrower, any
Subsidiary or any of their beneficiaries or other creditors. As to any matters
not expressly provided for by the Loan Documents, Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of

-56-



--------------------------------------------------------------------------------



 



all Lenders and such instructions shall be binding upon all Lenders and all
holders of the Notes; provided, however, that Agent shall not be required to
take any action which is contrary to the Loan Documents or applicable law.
     Agent shall have the right to exercise or refrain from exercising, without
notice or liability to the Lenders, any and all rights afforded to Agent by the
Loan Documents or which Agent may have as a matter of law; provided, however,
Agent shall not (i) subject to the provisions of Section 7(f), without the
consent of Majority Lenders, designate the amount of the Borrowing Base or
(ii) without the consent of Majority Lenders take any other action with regard
to amending the Loan Documents, waiving any default under the Loan Documents or
taking any other action with respect to the Loan Documents. Provided further,
however, that no amendment, waiver, or other action shall be effected pursuant
to the preceding clause (ii) without the consent of all Lenders which: (a) would
increase the Borrowing Base, (b) would reduce any fees hereunder, or the
principal of, or the interest on, any Lender’s Note or Notes, (c) would postpone
any date fixed for any payment of any fees hereunder, or any principal or
interest of any Lender’s Note or Notes, (d) would increase the aggregate
Commitments or any Lender’s individual Commitment hereunder or would materially
alter Agent’s obligations to any Lender hereunder, (e) would release Borrower
from its obligation to pay any Lender’s Note or Notes, (f) would change the
definition of Majority Lenders, (g) would extend the Maturity Date, (h) would
release any Collateral (except as permitted in Section 15(q) hereof), or
(i) would amend this sentence or the previous sentence. Agent shall not have
liability to Lenders for failure or delay in exercising any right or power
possessed by Agent pursuant to the Loan Documents or otherwise unless such
failure or delay is caused by the gross negligence of the Agent, in which case
only the Agent responsible for such gross negligence shall have liability
therefor to the Lenders.
     (g) Independent Investigation. Each Lender expressly acknowledges that
neither the Agent nor any of its officers, directors, employees, agents,
attorneys in fact or Affiliates has made any representations or warranties to it
and that no act by the Agent hereinafter taken, including any review of the
affairs of the Borrower or any Subsidiary, shall be deemed to constitute any
representation or warranty by the Agent to any Lender. Each Lender severally
represents and warrants to Agent that it has made its own independent
investigation and assessment of the financial condition and affairs of the
Borrower in connection with the making and continuation of its participation
hereunder and has not relied exclusively on any information provided to such
Lender by Agent in connection herewith, and each Lender represents, warrants and
undertakes to Agent that it shall continue to make its own independent appraisal
of the credit worthiness of the Borrower while the Notes are outstanding or its
Commitments hereunder are in force. Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any Subsidiary
of this Agreement or any other document referred to

-57-



--------------------------------------------------------------------------------



 



or provided for herein or to inspect the properties or books of the Borrower or
any Subsidiary. Other than as provided in this Agreement, Agent shall not have
any duty, responsibility or liability to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the
Borrower or any Subsidiary which may come into the possession of Agent.
     (h) Indemnification. Lenders agree to indemnify Agent and the Syndication
Agent (“Indemnified Agents”) ratably according to their respective Commitments
on a Pro Rata basis, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any proper and reasonable kind or nature whatsoever which may
be imposed on, incurred by or asserted against any Indemnified Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by any Indemnified Agent under the Loan Documents, provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from any Indemnified Agent’s gross negligence or willful misconduct. Each Lender
shall be entitled to be reimbursed by any such Indemnified Agent for any amount
such Lender paid to any such Indemnified Agent under this Section 15(h) to the
extent such Indemnified Agent has been reimbursed for such payments by Borrower
or any other Person. THE PARTIES INTEND FOR THE PROVISIONS OF THIS SECTION TO
APPLY TO AND PROTECT THE INDEMNIFIED AGENTS FROM THE CONSEQUENCES OF ANY
LIABILITY, INCLUDING STRICT LIABILITY, IMPOSED OR THREATENED TO BE IMPOSED ON
ANY INDEMNFIED AGENT AS WELL AS FROM THE CONSEQUENCES OF ITS OWN NEGLIGENCE,
WHETHER OR NOT THAT NEGLIGENCE IS THE SOLE, CONTRIBUTING OR CONCURRING CAUSE OF
ANY SUCH LIABILITY.
     (i) Benefit of Section 15. The agreements contained in this Section 15 are
solely for the benefit of Agent, Syndication Agent and the Lenders and are not
for the benefit of, or to be relied upon by, the Borrower, any Affiliate of the
Borrower or any other Person.
     (j) Pro Rata Treatment. Subject to the provisions of this Agreement, each
payment (including each prepayment) by the Borrower and each collection by
Lenders (including offsets) on account of the principal of and interest on the
Notes and fees provided for in this Agreement, that are payable by the Borrower,
shall be made Pro Rata; provided, however, in the event that any Defaulting
Lender shall have failed to make an Advance as contemplated under Section 3
hereof and Agent or another Lender or Lenders shall have made such Advance,
payment received by Agent for the account of such Defaulting Lender or

-58-



--------------------------------------------------------------------------------



 



Lenders shall not be distributed to such Defaulting Lender or Lenders until such
Advance or Advances shall have been repaid in full to the Lender or Lenders who
funded such Advance or Advances.
     (k) Assumption as to Payments. Except as specifically provided herein,
unless Agent shall have received notice from the Borrower prior to the date on
which any payment is due to Lenders hereunder that the Borrower will not make
such payment in full, Agent may, but shall not be required to, assume that the
Borrower has made such payment in full to Agent on such date and Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have made such payment in full to Agent, each
Lender shall repay to Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to
Agent, at the interest rate applicable to such portion of the Loan.
     (l) Other Financings. Without limiting the rights to which any Lender
otherwise is or may become entitled, such Lender shall have no interest, by
virtue of this Agreement or the Loan Documents, in (a) any present or future
loans from, letters of credit issued by, or leasing or other financial
transactions by, any other Lender to, on behalf of, or with Borrower or any
Subsidiary (collectively referred to herein as “Other Financings”) other than
the obligations hereunder; (b) any present or future guarantees by or for the
account of Borrower or any Subsidiary which are not contemplated by the Loan
Documents; (c) any present or future property taken as security for any such
Other Financings; or (d) any property now or hereafter in the possession or
control of any other Lender which may be or become security for the obligations
of Borrower or any Subsidiary arising under any loan document by reason of the
general description of indebtedness secured or property contained in any other
agreements, documents or instruments relating to any such Other Financings.
     (m) Interests of Lenders. Nothing in this Agreement shall be construed to
create a partnership or joint venture between Lenders for any purpose. Agent,
Lenders and Borrower recognize that the respective obligations of Lenders under
the Commitments shall be several and not joint and that neither Agent nor any of
Lenders shall be responsible or liable to perform any of the obligations of the
other under this Agreement. Each Lender is deemed to be the owner of an
undivided interest in and to all rights, titles, benefits and interests
belonging and accruing to Agent under the Security Instruments, including,
without limitation, liens and security interests in any collateral, fees and
payments of principal and interest by the Borrower under the Commitments on a
Pro Rata basis. Each Lender shall perform all duties and obligations of Lenders
under this Agreement in the same proportion as its ownership interest in the
Loans outstanding at the date of determination thereof.

-59-



--------------------------------------------------------------------------------



 



     (n) Investments. Whenever Agent in good faith determines that it is
uncertain about how to distribute to Lenders any funds which it has received, or
whenever Agent in good faith determines that there is any dispute among the
Lenders about how such funds should be distributed, Agent may choose to defer
distribution of the funds which are the subject of such uncertainty or dispute.
If Agent in good faith believes that the uncertainty or dispute will not be
promptly resolved, or if Agent is otherwise required to invest funds pending
distribution to the Lenders, Agent may invest such funds pending distribution
(at the risk of the Borrower). All interest on any such investment shall be
distributed upon the distribution of such investment and in the same proportions
and to the same Persons as such investment. All monies received by Agent for
distribution to the Lenders (other than to the Person who is Agent in its
separate capacity as a Lender) shall be held by the Agent pending such
distribution solely as Agent for such Lenders, and Agent shall have no equitable
title to any portion thereof.
     (o) Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which perform duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under this Section 15 and
Section 19.
     (p) Execution of Collateral Documents. The Lenders hereby empower and
authorize the Agent to execute and deliver the Security Instruments and all
related financing statements and other financing statements, agreements,
documents or instruments that shall be necessary or appropriate to effect the
purposes of the Security Instruments.
     (q) Collateral Releases. The Lenders hereby empower and authorize the Agent
to execute and deliver to the Borrower on their behalf any agreements,
documents, or instruments as shall be necessary or appropriate to reflect any
releases of Collateral which shall be permitted by the terms hereof (including,
without limitation, the release of Collateral that Borrower or any Subsidiary is
permitted to sell pursuant to Section 13(a)(ii) hereof) or of any other Loan
Document or which shall otherwise have been approved by the requisite Lenders
pursuant to this Section 15.
     (r) Internal Revenue Service Forms. At least five (5) Business Days prior
to the first date on which interest or fees are payable hereunder for the
account of any Lender, each Lender that is not incorporated under the laws of
the United States of America, or a state thereof, agrees that it will deliver to
the Agent two duly completed copies of United States Internal Revenue Service
Form W-8 BEN or W-8 ECI or W-8

-60-



--------------------------------------------------------------------------------



 



IMY or W-8 EXP or such other form as may be applicable and allowable under the
Internal Revenue Code and the regulations thereunder (collectively, a
“Withholding Form”), certifying in either case that such Lender is entitled to
receive payments under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes. Each Lender which so
delivers a Withholding Form further undertakes to deliver to the Agent two
additional copies of such form (or a successor form) on or before the date that
such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Form so delivered by it, and
such amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Agent, in each case certifying that such Lender is entitled to
receive payments under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such Withholding Forms inapplicable or which would
prevent such Lender from duly completing and delivering any such Withholding
Form with respect to it and such Lender advises the Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.
     (s) Syndication Agent. The Lender identified in this Agreement as the
Syndication Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, the Syndication Agent shall not
have or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the Syndication Agent as
it makes with respect to the Agent in Section 15(f).
     16. Exercise of Rights. No failure to exercise, and no delay in exercising,
on the part of the Agent or the Lenders, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right. The rights
of the Agent and the Lenders hereunder shall be in addition to all other rights
provided by law.
     17. Notices. Any notices or other communications required or permitted to
be given by this Agreement or any other documents or instruments referred to
herein must be given in writing (which may be by bank wire, telecopy or similar
writing) and shall be given to the party to whom such notice or communication is
directed at the address or telecopy number of such party as follows:

-61-



--------------------------------------------------------------------------------



 



  (a)   BORROWER:         1004 North Big Spring, Suite 400
Midland, Texas 79701
Facsimile (432) 684-3905
Attention: Steven D. Foster, Chief Financial Officer     (b)   AGENT and
LENDERS:         c/o CITIBANK
1004 N. Big Spring, Suite 121
Midland, Texas 79701
Facsimile: (432) 685-1835
Attention: Ryan Monroe, Vice President

Any such notice or other communication shall be effective (a) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified in
this Section 17 and the appropriate answerback is received or receipt is
otherwise confirmed, (b) if given by mail, three (3) days after deposit in the
mails with first-class postage, prepaid, as addressed as aforesaid or (c) if
given by any other method, when delivered at the address specified in this
Section 17; provided, however, that notices to the Agent under Sections 2, 3, 4
or 5 hereof shall not be effective until received. Any notice required to be
given to the Lenders shall be given to the Agent and distributed to all Lenders
by the Agent.
     18. Expenses. The Borrower shall pay (i) all reasonable and necessary
out-of-pocket expenses of the Agent, including reasonable fees and disbursements
of special counsel for the Agent, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any
Default or Event of Default or alleged Default or Event of Default hereunder,
(ii) all reasonable and necessary out-of-pocket expenses of the Agent, including
reasonable fees and disbursements of special counsel for the Agent in connection
with the preparation of any participation agreement for a participant or
participants or any amendment thereof and (iii) if a Default or an Event of
Default occurs, all reasonable and necessary out-of-pocket expenses incurred by
the Lenders, including reasonable fees and disbursements of counsel, in
connection with such Default and Event of Default and collection and other
enforcement proceedings resulting therefrom. THE BORROWER HEREBY ACKNOWLEDGES
THAT COTTON, BLEDSOE, TIGHE & DAWSON IS SPECIAL COUNSEL TO CITIBANK, AS AGENT
AND AS A LENDER, UNDER THIS AGREEMENT AND THAT IT IS NOT COUNSEL TO, NOR DOES IT
REPRESENT THE BORROWER IN CONNECTION WITH THE TRANSACTIONS DESCRIBED IN THIS
AGREEMENT. The Borrower is relying on separate counsel in the transaction
described herein. The Borrower shall indemnify the Lenders against any transfer
taxes, document taxes,

-62-



--------------------------------------------------------------------------------



 



assessments or charges made by any governmental authority by reason of the
execution, delivery and filing of the Loan Documents. The obligations of this
Section 18 shall survive any termination of this Agreement, the expiration of
the Loans and the payment of all indebtedness of the Borrower to the Lenders
hereunder and under the Notes.
     19. Indemnity. The Borrower hereby agrees to, and agrees to cause each
Subsidiary to, indemnify the Agent, each Lender, their respective Affiliates,
and each of their directors, officers, and employees (the “Indemnified Parties”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all attorney’s fees and expenses of
litigation or preparation therefor of any Indemnified Party) which any of them
may pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder even
if any of the foregoing arises out of the ordinary negligence of the party
seeking indemnification except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The indemnity set forth herein shall be in addition to any
other obligations or liabilities of the Borrower to any Indemnified Party
hereunder or at common law or otherwise, and shall survive any termination of
this Agreement, the expiration of the Loans and the payment of all indebtedness
of the Borrower to the Lenders hereunder and under the Notes. THE PARTIES INTEND
FOR THE PROVISIONS OF THIS SECTION TO APPLY TO AND PROTECT EACH INDEMNIFIED
PARTY FROM THE CONSEQUENCES OF ANY LIABILITY INCLUDING STRICT LIABILITY IMPOSED
OR THREATENED TO BE IMPOSED ON THE INDEMNIFIED PARTY AS WELL AS FROM THE
CONSEQUENCES OF ITS OWN NEGLIGENCE, WHETHER OR NOT THAT NEGLIGENCE IS THE SOLE,
CONTRIBUTING, OR CONCURRING CAUSE OF ANY CLAIM.
     20. Non-Liability of Lenders. The relationship between the Borrower on the
one hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor any Lender shall have any fiduciary
responsibility to the Borrower or any Subsidiary. Neither the Agent nor any
Lender undertakes any responsibility to the Borrower or any Subsidiary to review
or inform the Borrower or any Subsidiary of any matter in connection with any
phase of the Borrower’s or any Subsidiary’s businesses or operations. The
Borrower agrees that neither the Agent nor any Lender shall have any liability
to the Borrower or any Subsidiary (whether sounding in tort, contract or
otherwise) for losses suffered by the Borrower or any Subsidiary in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by this Agreement and the other Loan Documents,
or any act, omission or event occurring in connection therewith, unless it is
determined in a final non-appealable judgment by a court of competent
jurisdiction that such loss resulted from the gross negligence or willful
misconduct of the party from which recovery is sought. Neither the Agent nor any
Lender shall have any liability with respect to, and the

-63-



--------------------------------------------------------------------------------



 



Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower or any
Subsidiary in connection with, arising out of, or in any way related to this
Agreement, the Loan Documents or any transaction contemplated thereby.
     21. Governing Law. THIS AGREEMENT IS BEING EXECUTED AND DELIVERED, AND IS
INTENDED TO BE PERFORMED, IN MIDLAND, MIDLAND COUNTY, TEXAS, AND THE SUBSTANTIVE
LAWS OF TEXAS SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT AND ALL OTHER DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN, UNLESS OTHERWISE SPECIFIED THEREIN.
     22. Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provisions shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of the Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.
     23. Maximum Interest Rate. Regardless of any provisions contained in this
Agreement or in any other documents and instruments referred to herein, the
Lenders shall never be deemed to have contracted for or be entitled to receive,
collect or apply as interest on the Notes any amount in excess of the Maximum
Rate, and in the event any Lender ever receives, collects or applies as interest
any such excess, or if an acceleration of the maturities of any Notes or if any
prepayment by the Borrower results in the Borrower having paid any interest in
excess of the Maximum Rate, such amount which would be excessive interest shall
be applied to the reduction of the unpaid principal balance of the Notes for
which such excess was received, collected or applied, and, if the principal
balance of such Note is paid in full, any remaining excess shall forthwith be
paid to the Borrower. All sums paid or agreed to be paid to the Lenders for the
use, forbearance or detention of the indebtedness evidenced by the Notes and/or
this Agreement shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the Maximum Rate. In determining whether or not the
interest paid or payable under any specific contingency exceeds the Maximum Rate
of interest permitted by law, the Borrower and the Lenders shall, to the maximum
extent permitted under applicable law, (i) characterize any non-principal
payment as an expense, fee or premium, rather than as interest; and (ii) exclude
voluntary prepayments and the effect thereof; and (iii) compare the total amount
of interest contracted for, charged or received with the total amount of
interest which could be contracted for, charged or received throughout the
entire contemplated term of the Note at the Maximum Rate.

-64-



--------------------------------------------------------------------------------



 



     For purposes of Section 303 of the Texas Finance Code, to the extent
applicable to any Lender or Agent, Borrower agrees that the Maximum Rate shall
be the “weekly ceiling” as defined in said Chapter, provided that such Lender or
Agent, as applicable, may also rely, to the extent permitted by applicable laws
of the State of Texas and the United States of America, on alternative maximum
rates of interest under the Texas Finance Code or other laws applicable to such
Lender or Agent from time to time if greater. Chapter 346 of the Texas Finance
Code does not apply to the Borrower’s obligations hereunder.
     24. Amendments. This Agreement may be amended only by an instrument in
writing executed by an authorized officer of the party against whom such
amendment is sought to be enforced. No modification or waiver of any provision
of the Loan Documents, including this Agreement, or the Notes nor consent to
departure therefrom, shall be effective unless in writing signed by Borrower,
and Majority Lenders (or by Agent on behalf of Majority Lenders) subject to the
additional requirements of Section 15(f) hereof, to the extent applicable. No
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other circumstances without
such notice or demand. No amendment of any provision of this Agreement relating
to the Agent shall be effective without the written consent of the Agent.
     25. Multiple Counterparts. This Agreement may be executed in a number of
identical separate counterparts (including by facsimile transmission), each of
which for all purposes is to be deemed an original, but all of which shall
constitute, collectively, one agreement. No party to this Agreement shall be
bound hereby until a counterpart of this Agreement has been executed by all
parties hereto.
     26. Conflict. In the event any term or provision hereof is inconsistent
with or conflicts with any provision of the Loan Documents, the terms or
provisions contained in this Agreement shall be controlling.
     27. Survival. All covenants, agreements, undertakings, representations and
warranties made in the Loan Documents, including this Agreement, the Notes or
other documents and instruments referred to herein shall survive all closings
hereunder and shall not be affected by any investigation made by any party.
     28. Parties Bound. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
legal representatives and estates, provided, however, that Borrower may not,
without the prior written consent of all of the Lenders, assign any rights,
powers, duties or obligations hereunder.

-65-



--------------------------------------------------------------------------------



 



     29. Assignments and Participations.
     (a) Each Lender shall have the right to sell, assign or transfer all or any
part of its Note or Notes, its Commitment and its rights and obligations
hereunder to one or more Affiliates, Lenders, financial institutions, pension
plans, insurance companies, investment funds, or similar Persons who are
Eligible Assignees or to a Federal Reserve Bank; provided, that each sale,
assignment or transfer (other than to an Affiliate, a Lender or a Federal
Reserve Bank) shall require the consent of Agent and the Borrower, which
consents will not be unreasonably withheld; provided, however, that if an Event
of Default has occurred and is continuing, the consent of the Borrower shall not
be required. Any such assignee, transferee or recipient shall have, to the
extent of such sale, assignment, or transfer, the same rights, benefits and
obligations as it would if it were such Lender and a holder of such Note,
Commitment and rights and obligations, including, without limitation, the right
to vote on decisions requiring consent or approval of all Lenders or Majority
Lenders and the obligation to fund its Commitment; provided, that (1) each such
sale, assignment, or transfer (other than to an Affiliate, a Lender or a Federal
Reserve Bank) shall be in an aggregate principal amount not less than
$5,000,000, (2) each remaining Lender shall at all times maintain its Commitment
then outstanding in an aggregate principal amount at least equal to $5,000,000;
(3) each such sale, assignment or transfer shall be of a Pro Rata portion of
such Lender’s Commitment, (4) no Lender may offer to sell its Note or Notes,
Commitment, rights and obligations or interests therein in violation of any
securities laws; and (5) no such assignments (other than to a Federal Reserve
Bank) shall become effective until the assigning Lender and its assignee
delivers to Agent and Borrower an Assignment and Acceptance and the Note or
Notes subject to such assignment and other documents evidencing any such
assignment. An assignment fee in the amount of $3,500 for each such assignment
(other than to an Affiliate, a Lender or the Federal Reserve Bank) will be
payable to Agent by assignor or assignee. Within five (5) Business Days after
its receipt of copies of the Assignment and Acceptance and the other documents
relating thereto and the Note or Notes, the Borrower shall execute and deliver
to Agent (for delivery to the relevant assignee) a new Note or Notes evidencing
such assignee’s assigned Commitment and if the assignor Lender has retained a
portion of its Commitment, a replacement Note in the principal amount of the
Commitment retained by the assignor (except as provided in the last sentence of
this paragraph (a) such Note or Notes to be in exchange for, but not in payment
of, the Note or Notes held by such Lender). On and after the effective date of
an assignment hereunder, the assignee shall for all purposes be a Lender, party
to this Agreement and any other Loan Document executed by the Lenders and shall
have all the rights and obligations of a Lender under the Loan Documents, to the
same extent as if it were an original party thereto, and no further consent or
action by Borrower, Lenders or the Agent shall be required to release the
transferor Lender with respect to its Commitment assigned to such assignee and
the transferor Lender shall henceforth be so released.

-66-



--------------------------------------------------------------------------------



 



     (b) Each Lender shall have the right to grant participations in all or any
part of such Lender’s Notes and Commitment hereunder to one or more pension
plans, investment funds, insurance companies, financial institutions or other
Persons, provided, that:
     (i) each Lender granting a participation shall retain the right to vote
hereunder, and no participant shall be entitled to vote hereunder on decisions
requiring consent or approval of Lenders or Majority Lenders (except as set
forth in (iii) below);
     (ii) in the event any Lender grants a participation hereunder, such
Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the holder of any such
Note or Notes for all purposes under the Loan Documents, and Agent, each Lender
and Borrower shall be entitled to deal with the Lender granting a participation
in the same manner as if no participation had been granted; and
     (iii) no participant shall ever have any right by reason of its
participation to exercise any of the rights of Lenders hereunder, except that
any Lender may agree with any participant that such Lender will not, without the
consent of such participant (which consent may not be unreasonably withheld)
consent to any amendment or waiver requiring approval of all Lenders.
     (c) It is understood and agreed that any Lender may provide to assignees
and participants and prospective assignees and participants financial
information and reports and data concerning Borrower’s properties and operations
which was provided to such Lender pursuant to this Agreement, provided, that
each recipient thereto has first agreed, for the benefit of Borrower, to hold
such information, reports and data in confidence on the terms set out in Section
12(j) hereof.
     (d) Upon the reasonable request of either Agent or Borrower, each Lender
will identify those to whom it has assigned or participated in any part of its
Notes and Commitment, and provide the amounts so assigned or participated.
     30. Choice of Forum: Consent to Service of Process and Jurisdiction. THE
OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS ARE PERFORMABLE IN MIDLAND
COUNTY, TEXAS. ANY SUIT, ACTION OR

-67-



--------------------------------------------------------------------------------



 



PROCEEDING AGAINST BORROWER WITH RESPECT TO THE LOAN DOCUMENTS OR ANY JUDGMENT
ENTERED BY ANY COURT IN RESPECT THEREOF, MAY BE BROUGHT IN THE COURTS OF THE
STATE OF TEXAS, COUNTY OF MIDLAND, OR IN THE UNITED STATES COURTS LOCATED IN
MIDLAND COUNTY, TEXAS AND THE BORROWER HEREBY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH SUIT, ACTION OR
PROCEEDING. BORROWER HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY
SUIT, ACTION OR PROCEEDING IN SAID COURT BY THE MAILING THEREOF BY AGENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER, AT THE ADDRESS
FOR NOTICES AS PROVIDED IN SECTION 17. BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT BROUGHT IN
THE COURTS LOCATED IN THE STATE OF TEXAS, COUNTY OF MIDLAND, AND HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     31. Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT HEREBY,
UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COUNSEL, WAIVE,
RELINQUISH AND FOREVER FOREGO TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING OR ACTION BASED UPON,
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     32. Other Agreements. THIS WRITTEN CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
     33. Financial Terms. All accounting terms used in this Agreement which are
not specifically defined herein shall be construed in accordance with GAAP.
     34. Communications Via Internet. Borrower hereby authorizes the Agent and
each Lender and their respective counsel, engineers and advisors to communicate
and transfer documents and other information (including confidential
information) concerning this transaction or Borrower and the Collateral or the
business affairs of Borrower via the Internet or other electronic communication
without regard to the lack of security of such communications.

-68-



--------------------------------------------------------------------------------



 



     35. Amendment and Restatement. This Agreement amends and restates in its
entirety the Prior Credit Agreement.
     36. USA Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or the
Agent, as applicable, to identify Borrower in accordance with the Act.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-69-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            BORROWER:

PARALLEL PETROLEUM CORPORATION,
a Delaware corporation
      By:   /s/ Steven D. Foster         Steven D. Foster        Chief Financial
Officer   

-70-



--------------------------------------------------------------------------------



 



         

         

COMMITMENT PERCENTAGE
AS OF EFFECTIVE DATE:  LENDERS:

CITIBANK, N.A.,
a national banking association, as Joint Lead
Arranger and Administrative Agent and as a
Lender
   
21% 
By:   /s/ Ryan Monroe         Ryan Monroe        Vice President     

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT]

-71-



--------------------------------------------------------------------------------



 



          COMMITMENT PERCENTAGE
AS OF EFFECTIVE DATE:  BNP PARIBAS, as Joint Lead Arranger and
Syndication Agent and as a Lender
   
24% 
By:   /s/ Richard Hawthorne         Richard Hawthorne        Director           
By:   /s/ Courtney Kubesch         Courtney Kubesch        Vice President     

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT]

-72-



--------------------------------------------------------------------------------



 



          COMMITMENT PERCENTAGE
AS OF EFFECTIVE DATE:  WESTERN NATIONAL BANK,
as a Lender
   
7.381% 
By:   /s/ Wesley D. Bownds         Wesley D. Bownds        President     

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT]

-73-



--------------------------------------------------------------------------------



 



          COMMITMENT PERCENTAGE
AS OF EFFECTIVE DATE:  COMPASS BANK,
as a Lender
   
17.35% 
By:   /s/ Kathleen J. Bowen         Kathleen J. Bowen        Senior Vice
President     

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT]

-74-



--------------------------------------------------------------------------------



 



          COMMITMENT PERCENTAGE
AS OF EFFECTIVE DATE:  COMERICA BANK,
as a Lender
   
9.739% 
By:   /s/ Peter L. Sefzik         Peter L. Sefzik        Vice President     

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT]

-75-



--------------------------------------------------------------------------------



 



          COMMITMENT PERCENTAGE
AS OF EFFECTIVE DATE:  BANK OF SCOTLAND plc,
as a Lender
   
13.03% 
By:   /s/ Karen Weich         Karen Weich        Vice President     

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT]

-76-



--------------------------------------------------------------------------------



 



          COMMITMENT PERCENTAGE
AS OF EFFECTIVE DATE:  TEXAS CAPITAL BANK, N.A.,
as a Lender
   
7.50% 
By:   /s/ Brian J. Petet         Brian J. Petet        Vice President     

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT]

-77-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
NOTICE OF BORROWING
     The undersigned hereby certifies that he is the
                                         of PARALLEL PETROLEUM CORPORATION, a
Delaware corporation (“Borrower”), and that as such he is authorized to execute
this Notice of Borrowing on behalf of Borrower. With reference to that certain
Fourth Amended and Restated Credit Agreement dated as of May 16, 2008 (as same
may be amended, modified, increased, supplemented and/or restated from time to
time, the “Agreement”) entered into by and among Borrower, Citibank, N.A., as
Joint Lead Arranger and Administrative Agent, BNP Paribas, as Joint Lead
Arranger and Syndication Agent and CITIBANK, N.A., and the other financial
institutions party thereto (the “Lenders”), the undersigned further certifies,
represents and warrants on behalf of Borrower that all of the foregoing
statements are true and correct (each capitalized term used herein having the
same meaning given to it in the Agreement unless otherwise specified):
     (a) Borrower requests that the Lenders advance Borrower on the Loan the
aggregate sum of $________________ by no later than _______________. Immediately
following such Advance, the aggregate outstanding balance of Advances shall
equal $                     on the Loan.
     (b) This Advance shall be a Base Rate Loan                     , or a LIBOR
Loan                     , (if LIBOR please state requested Interest Period: ___
months).
     (c) As of the date hereof, and as a result of the making of the requested
Advance, there does not and will not exist any Default or Event of Default.
     (d) Borrower has performed and complied with all agreements and conditions
contained in the Agreement and the other Loan Documents which are required to be
performed or complied with by Borrower before or on the date hereof.
     (e) The representations and warranties contained in the Agreement are true
and correct in all material respects as of the date hereof and shall be true and
correct upon the making of the Advance, with the same force and effect as though
made on and as of the date hereof and thereof (except to the extent such
representations and warranties relate solely to an earlier date).
     (f) No change that would cause a Material Adverse Effect to the condition,
financial or otherwise, of Borrower or, to the knowledge of Borrower, any
Subsidiary has occurred since the most recent Financial Statement provided to
the Lenders.

A-1



--------------------------------------------------------------------------------



 



     EXECUTED AND DELIVERED this ___ day of                     , 20___.

            PARALLEL PETROLEUM CORPORATION,
a Delaware corporation
      By:           Name:           Title:        

A-2



--------------------------------------------------------------------------------



 



EXHIBIT “B”
REVOLVING NOTE

          $                       Midland, Texas   May 16, 2008

     FOR VALUE RECEIVED, the undersigned PARALLEL PETROLEUM CORPORATION, a
Delaware corporation (“Borrower”), hereby unconditionally promises to pay to the
order of                                          (the “Lender”) at the offices
of CITIBANK, N.A. (the “Agent”) in Midland County, Texas, the principal sum of
                                         AND ___/100 DOLLARS
($                    ), or so much thereof as may be advanced and outstanding
at any time or from time to time pursuant to the Credit Agreement (as
hereinafter defined) in lawful money of the United States of America together
with interest from the date hereof until paid at the rates specified in the
Credit Agreement. All payments of principal and interest due hereunder are
payable at the offices of Agent at 1004 N. Big Spring, Suite 121, Midland, Texas
79701, or at such other address as Lender shall designate in writing to
Borrower.
     The principal and all accrued interest on this Note shall be due and
payable in accordance with the terms and provisions of the Credit Agreement.
     This Note is executed pursuant to that certain Fourth Amended and Restated
Credit Agreement dated of even date herewith among Borrower, Citibank, N.A., as
Joint Lead Arranger and Administrative Agent, BNP Paribas, as Joint Lead
Arranger and Syndication Agent, and the Lenders from time to time parties
thereto (as the same may be modified or amended from time to time, the “Credit
Agreement”), and is one of the Notes referred to therein. Reference is made to
the Credit Agreement and the Loan Documents (as that term is defined in the
Credit Agreement) for a statement of prepayment rights and obligations of
Borrower, for a statement of the terms and conditions under which the due date
of this Note may be accelerated and for statements regarding other matters
affecting this Note (including without limitation the obligations of the holder
hereof to advance funds hereunder, principal and interest payment due dates,
voluntary and mandatory prepayments, exercise of rights and remedies, payment of
attorneys’ fees, court costs and other costs of collection and certain waivers
by Borrower and others now or hereafter obligated for payment of any sums due
hereunder). Upon the occurrence of an Event of Default, as that term is defined
in the Credit Agreement and Loan Documents, the Agent may declare forthwith to
be entirely and immediately due and payable the principal balance hereof and the
interest accrued hereon, and the Lender shall have all rights and remedies of
the Lender under the Credit Agreement and Loan Documents. This Note may be
prepaid in accordance with the terms and provisions of the Credit Agreement.
     Regardless of any provision contained in this Note, the holder hereof shall
never be entitled to receive, collect or apply, as interest on this Note, any
amount in excess of the Maximum Rate (as such term is defined in the Credit
Agreement), and, if the holder hereof ever receives, collects, or applies as
interest, any such amount which would be excessive interest, it

B-1



--------------------------------------------------------------------------------



 



shall be deemed a partial prepayment of principal and treated hereunder as such;
and, if the indebtedness evidenced hereby is paid in full, any remaining excess
shall forthwith be paid to Borrower. In determining whether or not the interest
paid or payable, under any specific contingency, exceeds the Maximum Rate,
Borrower and the holder hereof shall, to the maximum extent permitted under
applicable law (i) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) spread the total amount of interest throughout the
entire contemplated term of the obligations evidenced by this Note and/or
referred to in the Credit Agreement so that the interest rate is uniform
throughout the entire term of this Note; provided that, if this Note is paid and
performed in full prior to the end of the full contemplated term thereof; and if
the interest received for the actual period of existence thereof exceeds the
Maximum Rate, the holder hereof shall refund to Borrower the amount of such
excess or credit the amount of such excess against the indebtedness evidenced
hereby, and, in such event, the holder hereof shall not be subject to any
penalties provided by any laws for contracting for, charging, taking, reserving
or receiving interest in excess of the Maximum Rate.
     If any payment of principal or interest on this Note shall become due on a
day other than a Business Day (as such term is defined in the Credit Agreement),
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in computing interest in
connection with such payment.
     If this Note is placed in the hands of an attorney for collection, or if it
is collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.
     Borrower and each surety, endorser, guarantor and other party ever liable
for payment of any sums of money payable on this Note, jointly and severally
waive presentment and demand for payment, notice of intention to accelerate the
maturity, protest, notice of protest and nonpayment, as to this Note and as to
each and all installments hereof, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all renewals, extensions,
indulgences, releases or changes.
     This Note shall be governed by and construed in accordance with the
applicable laws of the United States of America and the laws of the State of
Texas.
     THIS INSTRUMENT SECURES A LINE OF CREDIT USED PRIMARILY FOR BUSINESS,
COMMERCIAL OR AGRICULTURAL PURPOSES.
     This Note is executed in renewal, extension, increase and rearrangement,
but not in extinguishment or novation, of that certain Revolving Note dated
                                        , in the

B-2



--------------------------------------------------------------------------------



 



original principal amount of $                    , executed by Borrower and
payable to the order of Lender.
     THIS WRITTEN NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     EXECUTED as of the date and year first above written.

            BORROWER:

PARALLEL PETROLEUM CORPORATION
a Delaware corporation
      By:           Steven D. Foster        Chief Financial Officer     

B-3



--------------------------------------------------------------------------------



 



EXHIBIT “C”
CERTIFICATE OF COMPLIANCE
     The undersigned hereby certifies that he is the
                                         of PARALLEL PETROLEUM CORPORATION, a
Delaware corporation (“Borrower”), and that as such he is authorized to execute
this Certificate of Compliance on behalf of Borrower. With reference to that
certain Fourth Amended and Restated Credit Agreement, dated as of May 16, 2008
(as same may be amended, modified, increased, supplemented and/or restated from
time to time, the “Agreement”) entered into by and among the Borrower, Citibank,
N.A., as Joint Lead Arranger and Administrative Agent, BNP Paribas, as Joint
Lead Arranger and Syndication Agent, and CITIBANK, N.A., as “Agent,” for itself
and the Lenders signatory thereto (the “Lenders”), the undersigned further
certifies, represents and warrants on behalf of Borrower that all of the
following statements are true and correct (each capitalized term used herein
having the same meaning given to it in the Agreement unless otherwise
specified):
     (a) Borrower has fulfilled in all material respects its obligations under
the Notes and Loan Documents, including the Agreement, and all representations
and warranties made herein and therein continue (except to the extent they
relate solely to an earlier date) to be true and correct in all material
respects [if the representations and warranties are not true and correct, the
party signing this certificate shall except from the foregoing statement the
matters for which such representations and warranties are no longer true
specifying the nature of any such change.]
     (b) No Default or Event of Default has occurred under the Loan Documents,
including the Agreement [if a Default or Event of Default has occurred, the
party certifying hereto shall specify the facts constituting the Default or
Event of Default and the nature and status thereof].
     (c) To the extent requested from time to time by the Agent, the certifying
party shall specifically affirm compliance of the Borrower in all material
respects with any of its representations and warranties (except to the extent
they relate solely to an earlier date) or obligations under the Loan Documents.
     (d) Financial Computations for the period ending ______ (provide
calculations on a consolidated basis):
(i) Current Ratio;
(ii) Funded Debt Ratio; and
(iii) Adjusted Consolidated Net Worth.

C-1



--------------------------------------------------------------------------------



 



     EXECUTED, DELIVERED AND CERTIFIED TO this ___ day of                     ,
20___.

            PARALLEL PETROLEUM CORPORATION,
a Delaware corporation
      By:           Name:           Title:        

C-2



--------------------------------------------------------------------------------



 



EXHIBIT “D”
ASSIGNMENT AND ACCEPTANCE AGREEMENT
This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                     (the “Assignor”) and
                                         (the “Assignee”) is dated as of
                    , 20___. The parties hereto agree as follows:
     1. PRELIMINARY STATEMENT. The Assignor is a party to a Fourth Amended and
Restated Credit Agreement (which, as it may be amended, modified, restated,
renewed or extended from time to time is herein called the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.
     2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 2 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
     3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after this Assignment Agreement, together with any consents required under the
Credit Agreement, are delivered to the Agent. In no event will the Effective
Date occur if the payments required to be made by the Assignee to the Assignor
on the Effective Date are not made on the proposed Effective Date.
     4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment of
Loans hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. On and after the Effective
Date, the Assignee shall be entitled to receive from the Agent all payments of
principal, interest and fees with respect to the interest assigned hereby. The
Assignee will promptly remit to the Assignor any interest on Loans and fees
received from the Agent which relate to the portion of the Commitment or Loans
assigned to the Assignee hereunder for periods prior to the Effective Date and
not previously paid by the Assignee to the Assignor. In the event that either
party hereto receives any payment to which the other party hereto is entitled
under this Assignment Agreement, then the party receiving such amount shall
promptly remit it to the other party hereto.

D-1



--------------------------------------------------------------------------------



 



     5. RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of
the recordation fee required to be paid to the Agent in connection with this
Assignment Agreement unless otherwise specified in Item 6 of Schedule 1.
     6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower, (ii) any representation,
warranty or statement made in or in connection with any of the Loan Documents,
(iii) the financial condition or creditworthiness of the Borrower, (iv) the
performance of or compliance with any of the terms or provisions of any of the
Loan Documents, (v) inspecting any of the property, books or records of the
Borrower, (vi) the validity, enforceability, perfection, priority, condition,
value or sufficiency of any collateral securing or purporting to secure the
Loans or (vii) any mistake, error of judgment, or action taken or omitted to be
taken in connection with the Loans or the Loan Documents.
     7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee
(i) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Agent, the Assignor or any
other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) confirms
that the execution and delivery of this Assignment Agreement by the Assignee is
duly authorized, (v) agrees that it will perform in accordance with its terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender, (vi) agrees that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1,
(vii) confirms that none of the funds, monies, assets or other consideration
being used to make the purchase and assumption hereunder are “plan assets” as
defined under ERISA and that its rights, benefits and interests in and under the
Loan Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify
and hold the Assignor harmless against all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the

D-2



--------------------------------------------------------------------------------



 



Assignee’s non-performance of the obligations assumed under this Assignment
Agreement, and (ix) if applicable, attaches the forms prescribed by the Internal
Revenue Service of the United States certifying that the Assignee is entitled to
receive payments under the Loan Documents without deduction or withholding of
any United States federal income taxes.
     8. GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Texas
     9. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
     10. COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.
     IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement as of the date first above written.

            [ASSIGNOR]
      By:           Title:          Address:                  [ASSIGNEE]
      By:           Title:          Address:         

D-3



--------------------------------------------------------------------------------



 



         

          (If required)

ACKNOWLEDGED AND CONSENTED TO:

CITIBANK, N.A.
as Administrative Agent
    By:         Name:         Title:         PARALLEL PETROLEUM CORPORATION
a Delaware corporation
    By:         Name:         Title:        

D-4



--------------------------------------------------------------------------------



 



SCHEDULE “1”
(Section 10(v))
LIENS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE “2”
(Section 10(f))
FINANCIAL CONDITION
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE “3”
(Section 10(g))
LIABILITIES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE “4”
(Section 10(h))
LITIGATION
Pending or Threatened Litigation,
Legal or Administrative Proceedings
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE “5”
(Section 10(y))
GAS IMBALANCES; PREPAYMENTS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE “6”
(Section 12(s))
TITLE MATTERS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE “7”
(Section 12(t))
CURATIVE MATTERS
None.

 